








ASSET PURCHASE AGREEMENT


DATED JULY 31, 2008,


BY AND AMONG


WIDEPOINT CORPORATION,


PROTEXX ACQUISITION CORPORATION,


PROTEXX INCORPORATED,


PETER LETIZIA,


CHARLES B. MANUEL, JR.


AND


WILLIAM TABOR.

--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT

        THIS ASSET PURCHASE AGREEMENT is made as of July 31, 2008 (the
“Agreement”), by and among WidePoint Corporation, a Delaware corporation
(“WidePoint”), Protexx Acquisition Corporation, a Delaware corporation
(“Acquisition”), Protexx Incorporated, a Delaware corporation (“Protexx”), and
Peter Letizia (“Letizia”), Charles B. Manuel, Jr. (“Manuel”) and William Tabor
(“Tabor”) (with Letizia, Manuel and Tabor also being collectively referred to as
the “Protexx Management Shareholders”). WidePoint, Acquisition, Protexx,
Letizia, Manuel, Tabor, and the Protexx Management Shareholders are also
hereinafter referred to individually as a “party” and collectively as the
“parties.”

        WHEREAS, Protexx desires to sell to Acquisition and Acquisition desires
to acquire from Protexx certain assets and assume certain specific liabilities
of Protexx (the “Asset Purchase”) for the consideration and on the terms set
forth in this Agreement;

        WHEREAS, certain intellectual property rights in software used by
Protexx in the operation of Protexx’s Business (as herein defined) and related
intellectual property have been conceived, developed, made, owned or otherwise
by either or both of William Tabor and/or 22THEN LLC, each of whom has
effectively and completely transferred all such intellectual property to Protexx
prior to the date of this Agreement (collectively hereinafter referred to as the
“Software Transfers”);

        WHEREAS, the Board of Directors of WidePoint and the Board of Directors
of Acquisition have determined that the transactions contemplated by this
Agreement (the “Transactions”) are in the best interests of WidePoint and
Acquisition and their respective stockholders;

        WHEREAS, the Board of Directors of Protexx and the shareholders of
Protexx have each determined that the Transactions to which Protexx is a party
are in the best interest of Protexx and its shareholders;

        WHEREAS, each of the Protexx Management Shareholders have determined
that the Transactions to which they are each a party are in their personal best
interests, as well as being in the best interests of Protexx and its other
shareholders; and

        WHEREAS, the parties desire to enter into this Agreement to set forth
and memorialize their mutual understandings and agreements with respect to the
subject matter hereof.

        NOW, THEREFORE, in consideration of the mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and subject to the satisfaction of
the terms and conditions set forth herein, the parties hereto intending to be
legally bound do hereby agree as follows:

1

--------------------------------------------------------------------------------


SECTION 1: INCORPORATION BY REFERENCE

The foregoing introductory paragraphs of this Agreement are hereby incorporated
into this Agreement as if fully set forth herein.


SECTION 2: THE PURCHASE

    2.1.           Sale and Purchase of Specified Assets. On the Closing Date,
effective as of the Closing and subject to the other terms and conditions of
this Agreement, Protexx shall sell, transfer, assign and convey to Acquisition,
and Acquisition shall purchase, all of Protexx’s right, title and interest in
and to all of the Specified Assets (as defined in Section 2.1(a)), and Protexx
shall assign to Acquisition, and Acquisition shall assume, the Specified
Liabilities of Protexx (as defined in Section 2.1(b)).

        (a)    Specified Assets. The “Specified Assets” means all Assets of
Protexx as of the Closing Date, wherever located and whether or not reflected on
the Books and Records of Protexx, including the following Assets and excluding
the Assets specifically excepted below:

            (i)     All Software owned or jointly owned by Protexx or under
development by Protexx, including but not limited to all Software utilized in
the Protexx Business and/or owned or developed by 22THEN LLC and/or William
Tabor, all of which shall have been completely and effectively transferred to
Protexx prior to the date of this Agreement.

            (ii)     All Intangibles owned by Protexx and/or utilized in the
Protexx Business or under development by Protexx and/or any person or entity
affiliated with Protexx, including but not limited to William Tabor, all of
which shall have been completely and effectively transferred to Protexx prior to
the date of this Agreement.

            (iii)     All Accounts Receivable (net of an allowance for doubtful
accounts to be mutually agreed upon by the parties prior to the Closing) and all
other current Assets including cash, prepaid expenses, security deposits, rent
escrows, and other prepayments, deposits and escrows of Protexx, but excluding:
(A) all prepayments and rights to refunds or credits of any Taxes other than any
taxes relating to the Specified Assets to be transferred to Acquisition
hereunder; and (B) all prepaid premiums and other prepayments and deposits with
respect to Protexx’s Insurance Policies, Protexx’s Group Insurance Plans,
Protexx’s Retirement Plans, and any other Contracts not purchased by Acquisition
under this Agreement.

            (iv)     All of Tangible Property of Protexx. and/or utilized in the
Protexx Business.

            (v)     All of Protexx’s Contract Rights under the Contracts,
including all rights acquired by Protexx as a result of the merger of 22THEN LLC
into Protexx as described in Section 4.1(b) of this Agreement, but excluding
Contract Rights under:

                (A)     this Agreement and any other Contracts entered into by
Protexx with WidePoint or Acquisition in connection with the Transactions;

2

--------------------------------------------------------------------------------

                (B)     Contracts that constitute or evidence Employee Benefit
Plans of Protexx;

                (C)     Contracts under which any rights in and/or any shares or
other ownership interest in Protexx and/or 22THEN LLC (or any of their
predecessors) was acquired;

                (D)     Contracts relating to the formation or acquisition of
Protexx, 22THEN, or any of their respective predecessors;

                (E)     any Insurance Policies of Protexx; and

                (F)     any Contracts requiring a Consent that is not obtained
on or before the Closing Date (“Non-Assigned Contracts”), provided that, once
such Consent is obtained, the Non-Assigned Contracts shall be deemed,
automatically and without further action by the parties, to be included in the
Specified Assets as of the date such Consent is delivered to WidePoint (such
Contracts not excluded by this Section 2.1(v), including any Non-Assigned
Contracts that become Contracts included in any Specified Assets, shall be
referred to as the “Assigned Contracts”); provided, however, that until such
time as any Non-Assigned Contract becomes an Assigned Contract, Protexx shall
hold each such contract in escrow and trust for the sole and exclusive benefit
of Acquisition and WidePoint pursuant to Section 12.3, with Protexx directing
each party to each such contract to make all payments due to Protexx under such
contract from and after the Closing to thereafter be made solely to Acquisition.

            (vi)     All transferable rights under all Permits granted or issued
to Protexx or otherwise held by Protexx, including all Permits to which Protexx
is the successor or transferee as a result of merger of 22THEN with and into
Protexx.

            (vii)     All of Protexx’s rights with respect to telephone numbers,
telephone directory listings and advertisements, the name “Protexx” and all
rights to use or allow others to use such name and variations thereof, and all
of Protexx’s goodwill.

            (viii)     All of Protexx’s Books and Records, but excluding Tax
Returns and Protexx’s Books and Records relating exclusively to Protexx’s Assets
not included in the Specified Assets or to Protexx’s liabilities not included in
the Specified Liabilities.

            (ix)     All of Protexx’s Claims, causes of action and other legal
rights and remedies, whether or not known as of the Closing Date, relating to
Protexx’s ownership of the Specified Assets and/or the operation of Protexx’s
Business, including all rights of Protexx after the effectiveness of the merger
of 22THEN with and into Protexx, but excluding causes of action and other legal
rights and remedies of Protexx: (A) against WidePoint or Acquisition with
respect to the Transactions contemplated by this Agreement; or (B) relating
exclusively to Protexx’s Assets not included in the Specified Assets or to
Protexx’s liabilities not included in the Specified Liabilities.

        (b)    Specified Liabilities of Protexx. The “Specified Liabilities of
Protexx” means the following specifically described liabilities of Protexx as of
the Closing Date, all of which shall be only those liabilities as specifically
listed on Schedule 2.1(b) of this Agreement:

3

--------------------------------------------------------------------------------

            (i)     The current and long-term liabilities of Protexx incurred in
the normal and ordinary course of Protexx’s Business which shall be clearly
reflected on the Closing Balance Sheet (as defined in, and to be prepared in
accordance with, Section 3.2). Notwithstanding the foregoing, the Specified
Liabilities shall not include: (A) any current, long-term or deferred
liabilities for any Taxes specifically excluded pursuant to Section 2.2(a); (B)
any current or long-term notes payable and all accrued interest with respect
thereto, other than any current or long-term notes payable or capitalized leases
for any of the Specified Assets; (C) any liabilities for overdrafts or any other
liabilities with respect to bank accounts; (D) any accrued expenses with respect
to Protexx’s Insurance Policies; and (E) any liabilities whatsoever to any
shareholder, officer, director, employee or affiliate of Protexx.

            (ii)     The Obligations of Protexx that arise after the Closing
Date under any and all Assigned Contracts, but only to the extent that such
liabilities arise in the ordinary course of performing such Assigned Contracts,
in accordance with their respective terms, after the Closing Date and are not
due to any breach, default or other nonperformance by Protexx under any such
Assigned Contract prior to Closing.

    2.2.           No Other Liabilities. Notwithstanding any other provision of
this Agreement, Acquisition shall not purchase the Specified Assets subject to,
and Acquisition shall not in any manner assume or be liable or responsible for
any Obligations of Protexx other than the Specified Liabilities, and all
Obligations of Protexx other than the Specified Liabilities shall remain the
sole responsibility of Protexx after the effectiveness of the Closing. Without
limiting the generality of the foregoing, and in addition to the liabilities
excluded from the Specified Liabilities under Section 2.1(b), Acquisition shall
not in any manner assume or be liable or responsible for, or acquire any Assets
of Protexx subject to, any of the following Obligations of Protexx, whether or
not reflected on the Closing Balance Sheet:

        (a)    Taxes. Except as otherwise provided for in this Agreement,
including without limitation in Section 2.3, any Obligation for any Tax
including: (i) any Tax payable by Protexx with respect to Protexx’s Business;
and (ii) any Tax payable by Protexx with respect to the ownership, possession,
purchase, lease, sale, disposition or use of any of Protexx’s Assets at any time
on or before the Closing Date.

        (b)    Claims and Proceedings. Any Obligation related to or arising out
of any Claim or Proceeding existing as of the Effective Time, or based upon a
fact, action, failure to act or occurrence that arises prior to the Closing
Date.

        (c)    Post-Closing. Any Obligation that is incurred or arises after the
Closing Date, or that relates to any Proceeding of Protexx or other event
relating to Protexx that occurs or circumstances that exist after the Closing
Date.

        (d)    Transaction Related. Except as otherwise contemplated by this
Agreement, any Obligation that was or is incurred by Protexx and/or the Protexx
Management Shareholders in connection with the negotiation, execution or
performance of this Agreement.

4

--------------------------------------------------------------------------------

        (e)    Employees and Benefits. Any Obligation of Protexx relating to its
employees, consultants or affiliates or any benefits provided by Protexx to any
of its employees, consultants or affiliates.

        (f)    Infringement. Any Obligation arising in connection with or
related to any infringement or alleged infringement by Protexx or its employees,
consultants or affiliates, including but not limited to the Protexx Management
Shareholders, of any Software or Intangible of any Person.

        (g)    Encumbrances. Other than with respect to Permitted Liens and
Specified Contracts, any Encumbrance on or affecting Protexx’s Assets, including
the Specified Assets.

    2.3.           Transfer Taxes/Filing Fees. All filing fees, transfer, sales
and other similar taxes arising from the Software Transfers and/or the Asset
Purchase shall be borne by Protexx. WidePoint may offset from any payment
otherwise due to Protexx under this Agreement any such fees and expenses.


SECTION 3: PURCHASE PRICE AND CLOSING BALANCE SHEET

    3.1.           Purchase Price and Allocation.

        (a)    Purchase Price. Subject to the adjustments described in this
Section 3, the total purchase price for the Specified Assets (“Purchase Price”)
shall consist of: (i) a cash payment by Acquisition to Protexx in the amount of
One Dollar ($1.00), (the “Cash Amount”), (ii) the assumption by Acquisition of
the Specified Liabilities of Protexx, and (iii) the Earnout Amount (as defined
in Section 3.3(a)).

        (b)    Payment of the Purchase Price. WidePoint shall cause the Purchase
Price to be paid as follows:

            (i)    Closing Payments. At the Closing, WidePoint shall cause
Protexx to be paid the Cash Amount of One Dollar ($1.00).

            (ii)    Payments Following Closing. The Earnout Amount shall be paid
to Protexx as provided in Section 3.3.

    3.2.           Closing Balance Sheet. Immediately prior to the Closing,
Protexx shall prepare or cause to be prepared a consolidated balance sheet of
Protexx (the “Closing Balance Sheet”) as of the close of business on the
business day immediately prior to the Closing Date (the “Effective Time”). The
Closing Balance Sheet shall be prepared in accordance with GAAP, and be
accompanied by schedules setting forth in reasonable detail all Assets and
liabilities included therein (excluding any liabilities incurred upon the
Closing). Such Closing Balance Sheet or the accompanying schedules shall contain
sufficient detail of the tangible Assets and liabilities of Protexx and its
subsidiaries for the final determination of the Specified Assets and the
Specified Liabilities of Protexx as of the Effective Time. Protexx shall deliver
a draft Closing Balance Sheet to WidePoint and Acquisition at least five (5)
business days prior to the Closing. Protexx shall deliver a final Closing
Balance Sheet to WidePoint and Acquisition at the Closing.

5

--------------------------------------------------------------------------------

    3.3.           Earnout.

        (a)    Amount of Earnout. All provisions of Section 3 of this Agreement
are subject to this Section 3.3(a). The Purchase Price shall include the right
of Protexx to receive an aggregate of up to Nine Million Dollars ($9,000,000)
(the “Earnout Amount”), with fifty percent (50%) of any Earnout Amounts being
payable in cash and fifty percent (50%) of any Earnout Amounts being payable in
privately issued shares of common stock of WidePoint (the “Earnout Shares”),
subject to the Protexx Business acquired by Acquisition from Protexx and
thereafter operated by Acquisition after the Closing achieving or exceeding the
financial requirements as set forth below. Any payment that is earned under this
earnout (the “Earnout Payment”) shall be paid after the end of the Earnout
Period, as further set forth in Section 3.3(b).

            (i)       Maximum Earnout in a Year. All provisions of Section 3 of
this Agreement are subject to this Section 3.3(a)(i). If the Protexx Business
acquired by Acquisition achieves the maximum performance levels set forth in
greater detail below in Section 3.3(a)(ii) for the calendar year 2008, then
Protexx shall have the opportunity to earn the total Earnout Amount of
$9,000,000.00 for the calendar year 2008, in which event there will be no
earnout for the calendar year of 2009. If the Protexx Business acquired by
Acquisition does not achieve the maximum performance levels set forth in greater
detail below in Section 3.3(a)(ii) for the calendar year 2008, then Protexx
shall have the opportunity to earn the applicable portion of the Earnout Amount
as set forth below in Section 3.3(a)(ii). If Protexx earns less than
$4,500,000.00 of the Earnout Amount for the calendar year of 2008, then the
maximum portion of the Earnout Amount that Protexx will have the opportunity to
earn for the calendar year of 2009 shall be up to $4,500,000.00, as described in
greater detail below in Section 3.3(a)(iii). If Protexx earns more than
$4,500,000.00 of the Earnout Amount for the calendar year of 2008, then the
maximum portion of the Earnout Amount that Protexx will have the opportunity to
earn for the calendar year of 2009 shall equal to the difference between (i)
$4,500,000.00 (the maximum portion of the Earnout Amount for 2009) minus (ii)
the amount of earnout earned by Protexx for 2008 which exceeds $4,500,000. For
purposes of clarity, Schedule 3.3 of this Agreement sets forth in greater detail
examples and sample calculations on revenue recognition, expense allocations,
EBITDA calculations, and other information related to the earnouts under this
Agreement.

            (ii)       2008 Earnout. For the calendar year 2008, the Protexx
Business acquired by Acquisition must achieve earnings before interest, taxes,
depreciation and amortization, excluding any amortization expenses from any
software development costs (“EBITDA”), of greater than forty percent (40%) of
revenues realized for the calendar year (the “Minimum EBITDA”) in order to
qualify for any Earnout Amount.

                (A)        For the calendar year of 2008, if the Protexx
Business acquired by Acquisition recognizes revenues for that calendar year of
at least Three Million Dollars ($3,000,000.00) and up to Five Million Dollars
($5,000,000.00), and the Minimum EBITDA is also achieved for that calendar year,
then Protexx shall earn One Million One Hundred Twenty-Five Thousand Dollars
($1,125,000.00) of the Earnout Amount (which is equal to 25% of $4,500,000.00).

6

--------------------------------------------------------------------------------

                (B)        For the calendar year of 2008, if the Protexx
Business acquired by Acquisition recognizes revenues for that calendar year of
greater than Five Million Dollars ($5,000,000.00) and up to Seven Million
Dollars ($7,000,000.00), and the Minimum EBITDA is also achieved for that
calendar year, then Protexx shall earn Two Million Two Hundred Fifty Thousand
Dollars ($2,250,000.00) of the Earnout Amount (which is equal to 50% of
$4,500,000.00).

                (C)        For the calendar year of 2008, if the Protexx
Business acquired by Acquisition recognizes revenues for that calendar year of
greater than Seven Million Dollars ($7,000,000.00) and up to Eight Million
Dollars ($8,000,000.00), and the Minimum EBITDA is also achieved for that
calendar year, then Protexx shall earn Three Million Three Hundred Seventy-Five
Thousand Dollars ($3,375,000.00) of the Earnout Amount (which is equal to 75% of
$4,500,000.00).

                (D)        For the calendar year of 2008, if the Protexx
Business acquired by Acquisition recognizes revenues for that calendar year of
greater than Eight Million Dollars ($8,000,000.00) and up to Fourteen Million
Dollars ($14,000,000.00), and the Minimum EBITDA is also achieved for that
calendar year, then Protexx shall earn Four Million Five Hundred Thousand
Dollars ($4,500,000.00) of the Earnout Amount (which is equal to 100% of
$4,500,000.00).

                (E)        For the calendar year of 2008, if the Protexx
Business acquired by Acquisition recognizes revenues for that calendar year of
greater than Fourteen Million Dollars ($14,000,000.00) and up to Twenty-Nine
Million Dollars ($29,000,000.00), and the Minimum EBITDA is also achieved for
that calendar year, then Protexx shall earn Five Million Six Hundred Twenty-Five
Thousand Dollars ($5,625,000.00) of the Earnout Amount.

                (F)        For the calendar year of 2008, if the Protexx
Business acquired by Acquisition recognizes revenues for that calendar year of
greater than Twenty-Nine Million Dollars ($29,000,000.00) and up to Thirty Eight
Million Dollars ($38,000,000.00), and the Minimum EBITDA is also achieved for
that calendar year, then Protexx shall earn Six Million Seven Hundred Fifty
Thousand Dollars ($6,750,000.00) of the Earnout Amount.

                (G)        For the calendar year of 2008, if the Protexx
Business acquired by Acquisition recognizes revenues for that calendar year of
greater than Thirty Eight Million Dollars ($38,000,000.00) and up to Forty-Two
Million Dollars ($42,000,000.00), and the Minimum EBITDA is also achieved for
that calendar year, then Protexx shall earn Seven Million Eight Hundred
Seventy-Five Thousand Dollars ($7,875,000.00) of the Earnout Amount.

                (H)        For the calendar year of 2008, if the Protexx
Business acquired by Acquisition recognizes revenues for that calendar year of
greater than Forty-Two Million Dollars ($42,000,000.00), and the Minimum EBITDA
is also achieved for that calendar year, then Protexx shall earn the maximum
Earnout Amount of Nine Million Dollars ($9,000,000.00).

            (iii)       2009 Earnout. In the event the maximum Earnout Amount of
$9,000,000.00 is not earned by Protexx for the calendar year 2008, then Protexx
shall have the opportunity to earn for the calendar year 2009 the lesser of
either (x) $4,500,000.00 or (y) the difference between $9,000,000 and the actual
amount earned by Protexx for the calendar year 2008. If Protexx earns more than
$4,500,000.00 of the Earnout Amount for the calendar year of 2008, then the
maximum portion of the Earnout Amount that Protexx will have the opportunity to
earn for the calendar year of 2009 shall equal to the difference between (i)
$4,500,000.00 (the maximum portion of the Earnout Amount for 2009) minus (ii)
the amount of earnout earned by Protexx for 2008 which exceeds $4,500,000. For
the calendar year 2009, the Protexx Business acquired by Acquisition must have
the Minimum EBITDA in order to qualify for any Earnout Amount.

7

--------------------------------------------------------------------------------

                (A)        For the calendar year of 2009, if the Protexx
Business acquired by Acquisition recognizes revenues for that calendar year of
at least Six Million Dollars ($6,000,000.00) and up to Fifteen Million Dollars
($15,000,000.00), and the Minimum EBITDA is also achieved for that calendar
year, then Protexx shall earn One Million One Hundred Twenty-Five Thousand
Dollars ($1,125,000.00) of the Earnout Amount (which is equal to 25% of
$4,500,000.00).

                (B)        For the calendar year of 2009, if the Protexx
Business acquired by Acquisition recognizes revenues for that calendar year of
greater than Fifteen Million Dollars ($15,000,000.00) and up to Twenty-Four
Million Dollars ($24,000,000.00), and the Minimum EBITDA is also achieved for
that calendar year, then Protexx shall earn Two Million Two Hundred Fifty
Thousand Dollars ($2,250,000.00) of the Earnout Amount (which is equal to 50% of
$4,500,000.00).

                (C)        For the calendar year of 2009, if the Protexx
Business acquired by Acquisition recognizes revenues for that calendar year of
greater than Twenty-Four Million Dollars ($24,000,000.00) and up to Twenty-Eight
Million Dollars ($28,000,000.00), and the Minimum EBITDA is also achieved for
that calendar year, then Protexx shall earn Three Million Three Hundred
Seventy-Five Thousand Dollars ($3,375,000.00) of the Earnout Amount (which is
equal to 75% of $4,500,000.00).

                (D)        For the calendar year of 2009, if the Protexx
Business acquired by Acquisition recognizes revenues for that calendar year of
greater than Twenty-Eight Million Dollars ($28,000,000.00), and the Minimum
EBITDA is also achieved for that calendar year, then Protexx shall earn Four
Million Five Hundred Thousand Dollars ($4,500,000.00) of the Earnout Amount
(which is equal to 100% of $4,500,000.00).

            (iv)       Earnout Shares. At the Closing, WidePoint shall privately
issue shares of common stock of WidePoint in the name of Protexx (the “Escrow
Shares”), which Escrow Shares shall be physically delivered to the law firm of
Foley & Lardner LLP (the “Escrow Agent”), to be held in escrow pursuant to the
terms of the Escrow Agreement attached hereto as Exhibit A for purposes of the
possible release of the Escrow Shares as part of the potential Earnout Amount
that Protexx may achieve for the calendar year 2008. The number of Escrow Shares
that WidePoint shall privately issue at the Closing in the name of Protexx and
deliver to the Escrow Agent to be held in escrow pursuant to the terms of the
Escrow Agreement shall be equal to the number of whole shares of WidePoint
common stock that results from Two Million Two Hundred Fifty Thousand Dollars
($2,250,000.00) divided by the greater of (x) One Dollar ($1.00) or (y) the
average closing sale price of the WidePoint common stock as quoted on the
American Stock Exchange (“AMEX”) for the twenty (20) trading days immediately
preceding the Closing Date. For the calendar year of 2009, Protexx shall have
the opportunity to earn an additional Two Million Two Hundred Fifty Thousand
Dollars ($2,250,000.00) worth of privately issued shares of WidePoint common
stock as part of the Earnout Amount for that calendar year. The maximum number
of whole shares of WidePoint common stock that Protexx shall have the
opportunity to earn for the calendar year of 2009 shall be equal the number of
whole shares of WidePoint common stock that results from Two Million Two Hundred
Fifty Thousand Dollars ($2,250,000.00) divided by the greater of (x) One Dollar
and Twenty-Five Cents ($1.25) or (y) the average closing sale price of the
WidePoint common stock as quoted on the AMEX for the twenty (20) trading days
immediately preceding December 31, 2009.

8

--------------------------------------------------------------------------------

        (b)    Calculation and Payment of Earnout Payment. (i) WidePoint shall
deliver to Protexx, upon the filing by WidePoint of the WidePoint Annual Report
on Form 10-K with the Securities and Exchange Commission after the end of each
of the calendar year 2008 and the calendar year 2009, a statement of the
revenues of the Protexx Business acquired by Acquisition and the achievement or
shortfall of the Minimum EBITDA for that applicable calendar year of the Earnout
Period (“Earnout Statement”). The Earnout Statement shall be prepared in
accordance with GAAP, in all cases as GAAP is expressly modified by the terms of
this Agreement and the Earnout Statement.

            (ii)        WidePoint and Protexx shall in good faith attempt to
agree upon the amount of the Earnout Payment, if any, within thirty (30) days
after the receipt by Protexx of each Earnout Statement. If the parties are able
to agree on the amount of the Earnout Payment for a particular calendar year
during the Earnout Period, then WidePoint, directly or through one of its
subsidiaries, shall make the Earnout Payment within fifteen (15) business days
after the expiration of such 30-day period.

            (iii)        In the event of a dispute regarding an Earnout Payment,
the undisputed portion of the Earnout Payment, if any, shall be paid within
fifteen (15) business days after an agreement as to the undisputed portion of an
Earnout Payment is reached. Any disputed portion of the Earnout Payment shall be
determined, at WidePoint’s expense, by WidePoint’s Accountants, and WidePoint
shall deliver the report of WidePoint’s Accountants on the Earnout Payment
(“Earnout Report”) to Protexx within one hundred twenty (120) days after the end
of the Earnout Period.

            (iv)        Protexx shall notify WidePoint of any objections to the
Earnout Report within sixty (60) days after Protexx receives the Earnout Report.
If Protexx does not notify WidePoint of any objections to the Earnout Report by
the end of that sixty-day period, then the Earnout Report, as prepared by
WidePoint’s Accountants, shall be considered final on the last day of that
sixty-day period.

            (v)        If Protexx does notify WidePoint of any objections to the
Earnout Report by the end of that sixty-day period, and WidePoint and Protexx
are unable to resolve their differences within fifteen (15) days thereafter,
then the disputed items on the Earnout Report shall be reviewed, as soon as
reasonably possible, at the expense of Protexx by Protexx’s Accountants. Protexx
and WidePoint shall instruct their respective Accountants to, in good faith, use
reasonable efforts to resolve such disputed items to their mutual satisfaction
and to deliver a final Earnout Report to Protexx and WidePoint as soon as
reasonably possible.

9

--------------------------------------------------------------------------------

            (vi)        If Protexx’s Accountants and WidePoint’s Accountants are
unable to resolve any such disputed items within thirty (30) days after
receiving such instructions, then the remaining disputed items shall be
submitted to either (A) one arbitrator as mutually agreed upon by each of
Protexx and WidePoint within thirty (30) days after the expiration of the
preceding 30-day period during which Protexx’s Accountants and WidePoint’s
Accountants are unable to resolve any such disputed items or (B) in the event
Protexx and WidePoint are not able to mutually agreed upon an arbitrator, then
each of Protexx and WidePoint shall select one (1) arbitrator and then those two
(2) selected arbitrators shall select a third arbitrator, with such three (3)
arbitrators to then meet promptly thereafter to resolve any disputed portion of
such Earnout Payment. The decision by such arbitrator(s) shall be binding upon
the parties. Protexx and WidePoint shall each pay for fifty percent (50%) of the
costs of such arbitration. The arbitrator(s) shall be instructed to deliver a
final Earnout Report to Protexx and WidePoint as soon as possible, which shall
be final and binding on the parties. Within fifteen (15) business days after the
Earnout Report is finalized in accordance with this Section 3.3(b), any unpaid
portion of the Earnout Payment, if any, shall be paid to Protexx.

    3.4.           Currency and Method of Payment. All dollar amounts stated in
this Agreement are stated in United States currency, and all payments required
under this Agreement shall be paid in United States currency. All cash payments
required under this Agreement shall be made as follows: (a) any payment may be
made by wire transfer of immediately available United States federal funds; (b)
any payment exceeding $100,000 shall be made by wire transfer of immediately
available United States federal funds; (c) any payment exceeding $10,000, but
not exceeding $100,000, may be made by bank certified, treasurer’s or cashier’s
check; and (d) any payment not exceeding $10,000 may be made by ordinary check.

    3.5.           Prorations. The following prorations relating to the
Specified Assets or Specified Liabilities will be made as of the Effective Time,
with Protexx remaining liable to the extent such items relate to any time period
up to and including the Effective Time if not already taken into account on the
Closing Balance Sheet, and with Acquisition becoming liable to the extent such
items relate to periods subsequent to the Effective Time. Except as otherwise
specifically provided herein, the net amount of all such prorations will be
settled and paid at the Closing or as soon thereafter as mutually agreed upon by
the parties:

        (a)     Personal property taxes, real estate taxes and assessments, and
other Taxes, if any, on or with respect to the Assets; provided that special
assessments for work actually commenced or levied prior to the date of this
Agreement shall be paid by Protexx.

        (b)     Rents, additional rents, taxes and other items payable by
Protexx under any lease, license, permit, contract or other agreement or
arrangement of Protexx to be assigned to or assumed by Acquisition.

        (c)     The amount of rents, taxes and charges for sewer, water, fuel,
telephone, electricity and other utilities; provided that if practicable, meter
readings shall be taken at the Effective Time and the respective obligations of
the parties determined in accordance with such readings.

10

--------------------------------------------------------------------------------

        (d)     All other items normally adjusted in connection with similar
transactions.

        If the actual expense of any of the above items for the billing period
within which the Effective Time falls is not known at the time of the Closing,
then the proration shall be made based on the expense incurred in the previous
billing period, for expenses billed less often than quarterly, and on the
average expense incurred in the preceding three billing periods, for expenses
billed quarterly or more often. Protexx agrees to furnish Acquisition with such
documents and other records as shall be reasonably requested in order to confirm
all proration calculations.

    3.6.           Allocation of Consideration. The aggregate consideration,
including the Purchase Price and the assumption of the Specified Liabilities,
shall be allocated for tax purposes among the Specified Assets and the
noncompetition covenants set forth in Section 7.3 in accordance with Schedule
3.6. WidePoint, Protexx and Acquisition will file all Tax Returns and other
related forms, reports and documents made by them to any governmental agencies
in a manner consistent with such allocation and will not take any position
inconsistent with such allocation. To the extent that disclosures of this
allocation are required to be made by Protexx to the IRS or any other Tax
authority or agency, Protexx will disclose such reports to WidePoint at least
thirty (30) days prior to filing with the IRS or any other Tax authority or
agency.


SECTION 4: REPRESENTATIONS AND WARRANTIES OF PROTEXX AND THE PROTEXX MANAGEMENT
SHAREHOLDERS

        Knowing that WidePoint and Acquisition rely thereon, Protexx, and the
Protexx Management Shareholders jointly and severally, make the following
representations and warranties to WidePoint and Acquisition, except Manuel does
not make the representations contained in sections 4.7, 4.9, 4.13, 4.17 and 4.26
(insofar as section 4.26 relates to sections 4.7, 4.9, 4.13 and 4.17).

    4.1.           Organization.

        (a)     Protexx is a limited liability company validly formed and
existing under the Laws of the State of Delaware. Protexx possesses the full
corporate power and authority to own its Assets and to conduct its business as
and where presently conducted. Protexx is duly qualified or registered to do
business in each jurisdiction where such qualification or registration is
required by applicable Law, except where the lack of such qualification or
registration would not have a Material Adverse Effect. Except as set forth on
Schedule 4.1, Protexx does not own any subsidiaries. Except as set forth on
Schedule 4.1, there are no predecessors to Protexx. Schedule 4.1 states with
respect to Protexx: (a) its federal employer identification number; (b) its
officers, employees and shareholders; (c) its registered agent and/or office in
its jurisdiction of formation (if applicable); (d) all foreign jurisdictions in
which it is qualified or registered to do business and its registered agent in
each such jurisdiction; (e) its headquarters’ address, telephone number and
facsimile number; (f) all fictitious, assumed or other names of any type that
are registered or used by it or under which it has done business at any time
since its date of formation; and (g) any name changes, recapitalizations,
mergers, reorganizations or similar events since its date of formation. Accurate
and complete copies of Protexx’s articles of organization and bylaws, each as
amended to date (collectively, the”Organizational Documents”), are attached to
Schedule 4.1.

11

--------------------------------------------------------------------------------

        (b)     22THEN LLC was a limited liability company duly formed and
validly existing under the laws of the State of Delaware (“22THEN”). The persons
who constituted the Board of Directors of Protexx were the same persons who
constituted the Board of Managers of 22THEN. The persons who constituted all the
shareholders of Protexx were the same persons who constituted all the members of
22THEN on a pro rata basis. Pursuant to Special Meetings of the Board of
Directors of Protexx and the Board of Members of 22THEN, each duly conducted on
January 11, 2008, and pursuant to Special Meetings of the shareholders of
Protexx and the members of 22THEN, each duly conducted on January 11, 2008, each
of Protexx and 22THEN duly and properly agreed to the merger of 22THEN with and
into Protexx, which merger was duly and properly consummated on January 17, 2008
after the revival of 22THEN on that same date, with such revival and merger
being evidenced by the Certificate of Revival and the Certificate of Merger,
each as duly filed with the State of Delaware on January 17, 2008. Accurate and
complete copies of such Certificate of Revival of 22THEN and the Certificate of
Merger of 22THEN with and into Protexx are each attached hereto on Schedule 4.1.
The result of such revival of 22THEN and the subsequent merger of 22THEN with
and into Protexx is that Protexx is now the sole owner of all assets and
liabilities of any and all types whatsoever of 22THEN. The assets and
liabilities of 22THEN immediately prior to such merger with Protexx are listed
on Schedule 4.1.

        (c)     Protexx of the Americas, Inc. (“Protexx Americas”) was duly
incorporated and organized and was validly existing and in good standing under
the laws of the State of Florida from the date of its incorporation up to and
including the date of its administrative dissolution by the State of Florida,
with such dissolution being duly effective under Florida law on September 14,
2007. Protexx Americas never had any business activities, personnel, assets or
liabilities whatsoever from the date of its incorporation up to and including
the date of its dissolution under Florida law. The dissolution of Protexx
Americas did not have and will not have any affect whatsoever on the Agreement
or the transactions contemplated thereby. Written evidence of the administrative
dissolution of Protexx Americas by the State of Florida is attached hereto on
Schedule 4.1.





12

--------------------------------------------------------------------------------

    4.2.           Effect of Agreement.

        (a)     Protexx’s execution and delivery of this Agreement and, as of
the Closing, any ancillary agreements and instruments provided for herein (each
an “Ancillary Agreement”) to which Protexx is or will be a party, its
consummation of the Asset Purchase and its performance of its obligations
hereunder and thereunder: (i) has been duly authorized by all corporate action
required by its Organizational Documents and applicable Delaware Law other than
Protexx shareholder approval; (ii) is not in violation of and does not
constitute a default under its Organizational Documents; (iii) except as set
forth in Schedule 4.2(A), does not constitute a default or breach (immediately
or after the giving of notice, passage of time or both) under any Contract or
other understanding of any type whatsoever to which Protexx is a party or by
which Protexx is bound or to which any of the Assets of Protexx are subject;
(iv) does not constitute a violation of any Law, Judgment or Order that is
applicable to Protexx or to the business or Assets of Protexx, or to the Asset
Purchase, including but not limited to the Software Transfers; (v) except
Encumbrances created pursuant to this Agreement in favor of the parties thereto
and except as stated on Schedule 4.2(A), does not result in the creation of any
Encumbrance (other than a Permitted Lien) upon, or give to any third party any
interest in, any of the business or Assets of Protexx, or any of the interests
in Protexx; and (vi) except as set forth in Schedule 4.2(A), does not require
the consent of any Person. This Agreement constitutes and, as of the Closing,
any Ancillary Agreement to which Protexx will be a party will constitute, a the
valid and legally binding agreement of Protexx, enforceable against Protexx in
accordance with its terms.

    4.3.           Shareholders and Ownership.

        (a)     As of the date of this Agreement, Schedule 4.3(A) is an accurate
and complete list as of the date hereof of: (i) the full legal names of all
shareholders of Protexx and all other persons and entities that have any right
to acquire any equity interest in Protexx (including but not limited to stock
options and/or warrants); (ii) the addresses of their respective current
principal residences; and (iii) their social security numbers or federal tax
identification numbers. There are no other record owners of any equity interests
of Protexx, or any other securities of Protexx, and there currently are no other
issued or outstanding equity securities of Protexx other than its common stock.
All securities of Protexx have been duly authorized, validly issued in
compliance with all applicable laws, rules and regulations, fully paid,
non-assessable, and not subject to any legal or equitable claims nor rights of
rescission.

    4.4.           Financial and Corporate Records. The Books and Records of
Protexx are and have been properly prepared and maintained in form and substance
adequate for preparing audited financial statements in accordance with GAAP.
Such Books and Records are and have been maintained in form and substance in
compliance with GAAP and all applicable rules and regulations of the Laws to
which Protexx are subject. Protexx has each made available to WidePoint true and
complete copies of its respective minute books and stock record books to the
extent it has or maintains such books (the “Corporate Records”).

    4.5.           Compliance with Law.

16

--------------------------------------------------------------------------------

        (a)     The operations of Protexx, the conduct of the Protexx Business,
as and where such business presently is conducted, and the ownership, possession
and use of the Assets of Protexx comply, in all material respects, with all
applicable Laws. Except as set forth on Schedule 4.5, Protexx has obtained and
currently holds all Permits required for the lawful operation of its business as
and where such business is presently conducted, except where the failure to
obtain or hold such Permit would not have a Material Adverse Effect. Except as
set forth on Schedule 4.5, Protexx has obtained all exemptive or other necessary
relief from each applicable governmental agency as necessary to conduct its
business, and currently is operating in compliance with any and all conditions
imposed by each applicable governmental agency in granting such relief.

        (b)     Patriot Act Matters. Protexx maintains documentation adequate to
verify the accurate contact information, including identity and street address,
for all its proprietary traders and customers as required by the USA Patriot
Act, formerly known as the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the
“Patriot Act”). To Protexx’s Knowledge: (i) none of the employees, customers or
clients of Protexx is identified as a suspected terrorist or other prohibited
individual, entity or organization described on the United States Department of
Treasury’s Office of Foreign Assets Control (“OFAC”) “Specially Designated
Nationals” (“SDN”) list available at OFAC’s website address (www.treas.gov.ofac)
as of the date hereof; (ii) no employees, customers or clients have used any
proceeds generated from their trading activities for the benefit of individuals,
entities or organizations from a country embargoed or restricted by the United
States government, as listed on OFAC’s website; (iii) no employees, customers or
clients have used the proceeds generated from their activities for any illegal
purpose, including money laundering or terrorist financing activities; and (iv)
its employees, customers or clients comply with all relevant provisions of the
Patriot Act.

    4.6.           Regulatory Matters.

        (a)     Protexx and its employees, agents, associates, shareholders,
members or contractors who are required to be licensed or registered with any
federal and/or state governmental agency by reason of their association with
Protexx and/or Protexx’s Business are duly registered as such and such
registrations are in full force and effect. All Governmental or Regulatory
Entity registration requirements have complied with and such registrations as
currently filed, and all periodic reports required to be filed with respect
thereto, are accurate and complete in all material respects.

        (b)     To Protexx’s Knowledge, there are no facts or circumstances
pertaining to Protexx that would: (i) cause any Governmental or Regulatory
Entity to not approve the transfer of Protexx’s Business and substantially all
of its assets at the time of this Agreement and as of the Closing from Protexx
and its current owners to Acquisition and WidePoint; or (ii) materially and
adversely affect Acquisition’s ability to conduct Protexx’s Business as
conducted by Protexx immediately prior to the Closing.

14

--------------------------------------------------------------------------------

        (c)     Except as set forth in Schedule 4.6(C), neither Protexx nor any
of its associated persons (as defined in Section 3(a)(21) of the 1934 Act) is
subject to any order, directive or enforcement action by, or party to any
written agreement, memorandum of understanding or commitment letter with, or
similar undertaking with respect to, or otherwise relating to, Protexx’s
Business, has been ordered to pay any civil penalty or fine by, or is a
recipient of any supervisory letter from, or has adopted any board or member
resolutions at the request or direction of any Governmental or Regulatory Entity
that restricts the conduct of its business or that in any manner relates to its
capital adequacy, its ability to pay dividends, its credit or risk management
policies, its management, or any other aspect of its business (each, a
“Regulatory Agreement”), nor has Protexx been advised in any other manner by any
Governmental or Regulatory Entity that it is considering issuing or requesting
such a Regulatory Agreement. Except as set forth in Schedule 4.6(C), neither
Protexx nor any of its respective associated persons (as defined in Section
3(a)(21) of the 1934 Act) has been convicted within the past ten years of any
felony or misdemeanor described in Section 15(b)(4) of the 1934 Act, or is, by
reason of any misconduct, permanently or temporarily enjoined from acting in the
capacities, or engaging in the activities, described in Section 15(b)(4)(C) of
the 1934 Act.

        (d)     Schedule 4.6(D) sets forth all Governmental or Regulatory
Entities with which Protexx is required to be registered, licensed, and/or file
any reports, as of the date of this Agreement; and except as listed on Schedule
4.6(D) or Schedule 4.1, neither Protexx or any of its respective employees,
directors, or shareholders, by virtue of their respective activities with
respect to the Protexx Business, is required to be so registered or obtain such
a license or similar authorization from any Governmental or Regulatory Entity.
Protexx has not exceeded in any material respect the business activities
enumerated in any agreements or other limitations imposed in connection with its
registrations, forms and reports filed with any Governmental or Regulatory
Entity. Protexx has filed all material reports, registrations and statements,
together with any amendments required to be made with respect thereto, that they
were required by Law to file with any Governmental or Regulatory Entity, and
Protexx has paid all fees and assessments due and payable in connection
therewith. The information contained in such registrations, forms and reports
was true and complete in all material respects as of the date of filing thereof.
Each such registration is in full force and effect on the date of this
Agreement. Except as set forth in Schedule 4.6(D), and except for routine
examinations conducted by any Governmental or Regulatory Entity in the regular
course of business, no Governmental or Regulatory Entity has initiated any
formal or informal Proceeding or investigation into the business or operations
of Protexx or its subsidiaries. Except as set forth on Schedule 4.6(D), there is
no unresolved violation or deficiency identified by, or to Protexx’s Knowledge
threatened by, any Governmental or Regulatory Entity with respect to Protexx.

    4.7.           Financial Statements. Schedule 4.7(A) includes accurate and
complete copies of the following financial statements (“Financial Statements”)
of Protexx: (a) a balance sheet as of each of December 31, 2005, December 31,
2006, and December 31, 2007 for Protexx; and (b) statements of income,
statements of shareholders’ equity, and statements of cash flows for the fiscal
years ended December 31, 2006 and December 31, 2007. Schedule 4.7(B) includes an
accurate and complete copy of a balance sheet of Protexx as of January 31, 2008
(“Recent Balance Sheet”) and related financial statements (collectively, the
“Financial Statements”), including statements of income, statements of members’
capital, and statements of shareholders equity prepared by the management of
Protexx on an ongoing basis since the beginning of the current fiscal year
through June 30, 2008. All of the Financial Statements were prepared in
accordance with GAAP. Each balance sheet included in the Financial Statements
fairly presents the financial condition of Protexx as of the date indicated
therein. Each of the income statements included in the Financial Statements
fairly presents the results of operations of Protexx as of the dates and for the
periods indicated. All of the Financial Statements were prepared in accordance
with GAAP as applied to interim period financial statements, and all adjustments
that are necessary for a fair presentation thereof (consisting only of normal
recurring adjustments) have been made. All of the normal recurring adjustments
made to the Financial Statements are listed on Schedule 4.7(C).

15

--------------------------------------------------------------------------------

    4.8.           Operations Since the Date of the Recent Balance Sheet. Except
as set forth on Schedule 4.8 or as specifically identified in this Agreement,
from the date of the Recent Balance Sheet to the date of this Agreement and
through to the Closing Date:

        (a)     Protexx has not: (i) created or assumed any Encumbrance other
than a Permitted Lien upon any of its business or material Assets; (ii)
purchased, leased, sold, abandoned or otherwise acquired or disposed of any
business or material Assets; (iii) waived any material right or canceled any
debt or claim; (iv) assumed or entered into any material Contract other than
this Agreement and any agreement contemplated hereby; or (v) increased, or
authorized an increase in, the dividends, distributions, compensation or
benefits paid or provided to its shareholders, directors, officers, employees,
agents or representatives.

        (b)     Protexx has not incurred any Obligation, made any loan to any
Person, acquired or disposed of any business or material Assets, entered into
any Contract or other transaction, or done any of the other things described in
Section 4.8(a), involving an amount exceeding five thousand dollars ($5,000)
individually or in the aggregate with respect to all such Persons.

        (c)     There has been no material casualty loss affecting Protexx or
the business, Assets or financial condition of Protexx.

        (d)     Protexx has not paid any deferred bonuses or compensation due to
any shareholder, director, officer, employee, or agent of Protexx, except to the
extent such deferred bonuses or compensation was accrued on the Recent Balance
Sheet.

    4.9.           Accounts Receivable. All Accounts Receivable included in the
Recent Balance Sheet arose in the ordinary course of business and are
collectable (net of reserves shown on the Recent Balance Sheet for doubtful
accounts) in the ordinary course of business without the necessity of commencing
legal proceedings. There are no refunds, discounts, rights of setoff or
assignment affecting any such Accounts Receivable. Proper amounts of deferred
revenues appear on the Books and Records of Protexx, in accordance with GAAP,
with respect to all of Protexx’s: (a) billed but unearned Accounts Receivable;
(b) previously billed and collected Accounts Receivable still unearned; and (c)
unearned customer deposits.

    4.10.           Tangible Assets. Protexx has good and marketable title to
all of its owned tangible Specified Assets, free and clear of any Encumbrances,
except for Permitted Liens and as set forth in the Recent Balance Sheet and
Schedule 4.10. Protexx is the sole and exclusive owner of all the Specified
Assets and no other person or entity whatsoever has any right, claim or interest
(equitable or otherwise) in any of the Specified Assets. Schedule 4.10 sets
forth a list of all equipment leases of Protexx providing for annual payments in
excess of one thousand dollars ($1,000) indicating: (a) the name of the lessee
(including any leases on which Protexx is a guarantor); (b) description of the
equipment; (c) current term; (d) monthly rental cost; and (e) lessor.

16

--------------------------------------------------------------------------------

    4.11.           Real Property. Protexx does not currently own and has never
owned any Real Property. Schedule 4.11 includes a detailed list of all Real
Property leased by Protexx or whose lease is guaranteed by Protexx
(collectively, the “Protexx Real Property”), indicating: (a) the name of the
tenant (including any leases on which Protexx is a guarantor); (b) location; (c)
term; (d) monthly base rent as of June 30, 2008; and (e) landlord. Schedule 4.11
also includes a list of all Protexx branch offices. Protexx has good and
marketable leasehold title to all of the Protexx Real Property leased by it,
free and clear of any Encumbrance except Permitted Liens. To Protexx’s
Knowledge, none of the Protexx Real Property, nor the possession, occupancy,
maintenance or use thereof, is in violation of, or breach or default under, any
Contract to which Protexx is a party or any Law relating to Protexx’s ownership,
possession, occupancy, maintenance or use of the Protexx Real Property and, to
Protexx’s Knowledge, no notice or threat from any lessor, Governmental or
Regulatory Entity or other Person has been received by Protexx claiming any
violation of, or breach, default or liability under, any Contract to which
Protexx is a party or any Law relating to Protexx’s ownership, possession,
occupancy, maintenance or use of the Protexx Real Property relating to Protexx’s
possession, occupancy or use of the Protexx Real Property, or requiring or
calling attention to the need for any work, repairs, construction, alteration,
installations or environmental remediation by Protexx.

    4.12.           Environmental Matters. Neither Protexx, or its directors,
officers, employees or shareholders has placed or caused to be placed, and to
Protexx’s Knowledge there are no, Hazardous Substances in, on, under or
migrating from any of the Protexx Real Property (except as in accordance with
applicable law). All of the Protexx Real Property and the operations of Protexx
thereon have been and currently are being operated by the Protexx in compliance
with applicable Environmental Laws.




17

--------------------------------------------------------------------------------

    4.13.           Software and Other Intangibles. Set forth on Schedule 4.13
is an accurate and complete list of all Software and other Intangibles: (a)
owned or under development by Protexx or any person or entity affiliated with
either Protexx and/or 22THEN which is used in whole or in part in the Protexx
Business (together, the “Protexx Software”); or (b) used or licensed by Protexx,
or previously by 22THEN, in each case including a product description, the
language in which it is written and the type of hardware platform(s) on which it
runs (other than, in each case, standard commercial Software products used by
Protexx for administrative and/or operational purposes). Schedule 4.13
identifies each item of Protexx Software that is owned by or licensed by a
third-party, as applicable, and licensed or sub-licensed to Protexx or 22THEN by
such third party as of the date hereof. No other Software or Intangibles (other
than standard commercial Software products used by Protexx for administrative
and/or operational purposes) are used by Protexx in the operation of Protexx
Business, and except as described on Schedule 4.13, no rights of any third party
are necessary to license, sublicense, sell, modify, update, and/or create
derivative works for the Software listed on Schedule 4.13. The Protexx Software
will adequately perform the functions for which it/they are intended to enable
the revenues and EBITDA of Acquisition over the Earnout Period to provide for
the maximum Earnout Amount, based upon current market conditions and anticipated
business. Except as set forth on Schedule 4.13, Protexx has good title to, or
has the right to use, all of the Software and other Intangibles listed on
Schedule 4.13, free and clear of any Encumbrance. Except as set forth on
Schedule 4.13, all of the Protexx Software was created as a work for hire (as
defined under U.S. copyright law) by regular full time employees of Protexx or
22THEN. With respect to the Protexx Software: (i) Protexx maintains
machine-readable master-reproducible copies, source code listings, technical
documentation and user manuals for the most current releases or versions thereof
(except that the technical documentation and user manuals are current through
March 2008) and for all earlier releases or versions thereof currently being
supported by them; (ii) in each case, the machine-readable copy substantially
conforms to the corresponding source code listing; and (iii) it is written in
the language set forth on Schedule 4.13, for use on the hardware set forth on
Schedule 4.13 with standard operating systems; (iv) it can be maintained and
modified by reasonably competent programmers familiar with such language,
hardware and operating systems; and (v) in the case of the most recent version
of all Protexx Software that is currently used in the operation of the Protexx
Business, it operates in accordance with the user manual therefore without
material operating defects. None of the Protexx Software or, to Protexx’s
Knowledge, other Intangibles listed on Schedule 4.13, or their respective past
or current uses by Protexx, including the preparation, distribution, marketing
or licensing, has violated or infringed upon, or is violating or infringing
upon, any Software, technology, patent, copyright, trade secret or other
Intangible of any Person. Except as set forth on Schedule 4.19, to Protexx’s
Knowledge, no Person is violating or infringing upon, or has violated or
infringed upon at any time, any of the Protexx Software or other Intangibles
listed on Schedule 4.13. Except as set forth on Schedule 4.13, none of the
Protexx Software or other Intangibles listed on Schedule 4.13 is owned by or
registered in the name of any current or former owner, member, partner,
shareholder, executive, member-manager, employee, salesman, agent, customer,
representative or contractor of Protexx or 22THEN nor does any such Person have
any interest therein or right thereto, including the right to royalty payments.
Protexx has maintained all trade secrets and copyrights with respect to the
Protexx Software listed on Schedule 4.13. Except as set forth on Schedule 4.13,
neither Protexx or 22THEN has disclosed or delivered to any escrow agent or to
any other Person, or permitted the disclosure to any escrow agent or to any
other Person of, the source code (or any aspect or portion thereof) of any past,
present or future version of any Protexx Software. Except as set forth on
Schedule 4.19, no Proceeding is pending or, to Protexx’s Knowledge, is being or
has been threatened, nor has any claim or demand been made, which challenges the
legality, validity, enforceability or ownership of any license, sublicense or
other Contract covering or relating to any Software or Intangible listed on
Schedule 4.13. Except with respect to demonstration or trial copies, no portion
of any Protexx Software or Intangibles contains any “back door,” “time bomb,”
“Trojan horse,” “worm,” “drop dead device,” “virus” or other software routines
or hardware components intentionally designed by Protexx to permit unauthorized
access or to disable or erase software, hardware, or data without the consent of
the user. Set forth on Schedule 4.13 are all Internet domain names used in the
operation of the Protexx Business (“Domain Names”). Except as set forth on
Schedule 4.13, Protexx is the registrant of all Domain Names, and all
registrations of Domain Names are in good standing until at least the dates set
forth on Schedule 4.13. To Protexx’s Knowledge, no action has been taken or is
pending to challenge rights to, suspend, cancel or disable any Domain Name,
registration therefor or the right of Protexx to use a Domain Name. Protexx has
all right, title and interest in and to, and rights to use the Domain Names on
the Internet and otherwise in the operation of the Protexx Business as a
trade-mark and/or trade name. There is no governmental prohibition or
restriction on the use of any of the Protexx Software in any jurisdiction in
which Protexx uses the Protexx Software or has used the Protexx Software since
January 1, 2002, or on the export or import of the Protexx Software from or to
any such jurisdiction. Except as set forth on Schedule 4.13, Protexx is the sole
owner of, and has good and marketable title to, and all right, title and
interest in and to all databases compiled and maintained by Protexx (or
previously by 22THEN) in connection with the Protexx Business. Except as
specified on Schedule 4.13, (and except for the individual rights of any Person
in or to information contained within any such database that relates to such
Person), no Person other than Protexx has any right or interest of any kind or
nature in or to such databases. Except as set forth on Schedule 4.13 to
Protexx’s Knowledge, no person: (i) is violating or infringing upon, or has
violated or infringed upon at any time, any right of Protexx in or to such
databases; or (ii) is breaching or has breached at any time any duty or
obligation owed to Protexx in respect of such databases. Except as set forth in
Schedule 4.13, neither the past nor current use of any such database or the
information contained therein in the Protexx Business: (i) has violated or
infringed upon, or is violating or infringing upon, the rights of any Person; or
(ii) breaches any duty or obligation owed to any Person; or (iii) violates the
privacy or any Law relating to the privacy of any Person.

18

--------------------------------------------------------------------------------

    4.14.           Contracts.

        (a)     Schedule 4.14 is an accurate and complete list of all of the
following types of Contracts to which either Protexx, or where indicated below,
22THEN, is a party or by which Protexx is bound as of the date of this Agreement
(collectively, and as supplemented pursuant to Section 9.2(f), the “Specified
Contracts”), grouped into the following categories: (a) agreements with
customers, including shareholders, and any other entities from which revenues
may be derived at any time; (b) Contracts for the lease of Protexx Real Property
or otherwise concerning Protexx Real Property used by Protexx; (c) loan
agreements, mortgages, notes, guarantees and other financing Contracts; (d)
Contracts for the purchase, lease and/or maintenance of computer equipment and
other equipment, Contracts for the purchase, license, lease and/or maintenance
of Software under which Protexx or 22THEN is the purchaser, licensee, lessee or
user, and other supplier Contracts; (e) employment, consulting and sales
representative Contracts (excluding Contracts which constitute Employee Benefit
Plans listed on Schedule 4.16, and excluding oral Contracts with employees for
“at will” employment); (f) Contracts under which any rights in and/or ownership
of Software, technology or other Intangible of Protexx or 22THEN, or any prior
version thereof, or any part of the customer base, business or assets of
Protexx, or any shares or other ownership interest in Protexx (or any of its
predecessors) was acquired, as well as any other Contracts relating to Software,
technology or other Intangible of Protexx or 22THEN, including but not limited
to any royalty agreements or rights agreements; and (g) other material Contracts
(excluding Contracts which constitute Insurance Policies listed on Schedule 4.20
and excluding this Agreement.) A description of each oral Specified Contract is
included on Schedule 4.14, and copies of each written Specified Contract have
been delivered to WidePoint and Acquisition. Except as set forth on Schedule
4.14, each of the customers of Protexx have signed and are bound by a written
Contract that is similar in all material respects to one of the form agreements
that are attached to Schedule 4.14. Except as set forth on Schedule 4.14, with
respect to each of the Specified Contracts, neither Protexx nor 22THEN is in
default thereunder and there has not occurred any event that would constitute a
default thereunder with the passage of time, the giving of notice, or both.
Except as set forth on Schedule 4.14, to Protexx’s Knowledge, none of the other
parties to any Specified Contract is in default thereunder and there has not
occurred any event that would constitute a default thereunder with the passage
of time, the giving of notice or both. Except as set forth on Schedule 4.14,
neither Protexx nor 22THEN has given or received any notice of default or notice
of termination with respect to any Specified Contract, and each Specified
Contract is in full force and effect in accordance with its terms, and subject
to obtaining the consents indicated on Schedule 4.2(A), upon consummation of the
transactions contemplated by this Agreement will continue to be legal, valid,
binding, enforceable and in full force and effect on the terms substantially
identical to those in effect immediately prior to the consummation of such
transactions. The Specified Contracts are all the material Contracts necessary
and sufficient to operate the business of Protexx as currently operated.

19

--------------------------------------------------------------------------------

    4.15.           Employees and Independent Contractors. Schedule 4.15
includes a list of all of the Employees of Protexx as of the date of this
Agreement, and: (a) their titles or responsibilities; and (b) their current
salaries or wages and all bonuses, commissions and incentives paid at any time
during the past twelve months. Schedule 4.15 also includes a list of all
independent contractors performing services for Protexx as of the date of this
Agreement. Protexx and/or 22THEN have never been a party to or bound by any
union or collective bargaining Contract, nor is any such Contract currently in
effect or being negotiated by or on behalf of Protexx. As of the Closing Date,
none of the Employees of Protexx will be entitled to receive any severance
payment upon the termination of their employment with Protexx. Except as limited
by any employment Contracts listed on and attached to Schedule 4.14 and except
for any limitations of general application which may be imposed under applicable
employment Laws, Protexx has the right to terminate the employment of each of
its Employees at will and without incurring any penalty or liability. Protexx is
in compliance in all material respects with all Laws respecting employment
practices. Since its formation date, Protexx has not experienced any labor
problem that was or is material to it. Since its formation date, 22THEN never
had any employees. Except as set forth on Schedule 4.15, no unresolved claim has
been asserted by any current or former employee arising out of or related to his
or her employment with Protexx and/or the termination thereof. Except as set
forth on Schedule 4.15, each of Protexx’s current Employees has signed an
employee agreement which contains certain restrictive covenants substantially in
the form attached to Schedule 4.15. Except as indicated on Schedule 4.15, since
January 1, 2002, no Employee of Protexx having an annual salary of $25,000 or
more has indicated to Protexx or to such Employee’s appropriate manager an
intention to terminate or has terminated his or her employment with Protexx. To
the Protexx’s Knowledge, the Transactions will not materially adversely affect
relations with any Employees of Protexx.

    4.16.           Employee Benefit Plans.

        (a)     Protexx does not have, and never has had, any ERISA Affiliates.
22THEN never had any ERISA Affiliates.

        (b)     Schedule 4.16(B) sets forth an accurate and complete list of all
of the Employee Benefit Plans which Protexx has in the past or currently
maintains or contributes to or in which any employee or leased employee of
Protexx participates. 22THEN never had any Employee Benefit Plans. Those
Employee Benefit Plans which are ERISA Plans are separately identified. Except
as set forth on Schedule 4.16(B), Protexx: (i) has not established, maintained
or contributed to or been obligated to contribute to any Employee Benefit Plans
and has no current or contingent obligation to contribute to any Employee
Benefit Plan; (ii) does not have any plan or commitment to establish any
Employee Benefit Plan or modify any Employee Benefit Plan currently in effect
(except to the extent required by law); and (iii) has never maintained,
established, sponsored, participated in, contributed to, or been obligated to
contribute to any plan subject to Title IV or ERISA or section 412 of the Code,
and at no time has Protexx or any ERISA Affiliate contributed to or been
requested to contribute to any “multiemployer plan” as such term is defined in
ERISA or to any plan described in Section 413(c) of the Code.

20

--------------------------------------------------------------------------------

        (c)     Except as set forth on Schedule 4.16(C), Protexx has provided
WidePoint with: (i) accurate and complete copies of all plan documents governing
each Employee Benefit Plan; (ii) accurate and complete lists of the participants
in each Employee Benefit Plan; (iii) the most recent annual report (Form Series
5500) filed with respect to each ERISA Plan for which such filing is required,
including all schedules and other attachments thereto; (iv) the most recent
summary plan description, and all subsequent summaries of material modification,
with respect to each ERISA Plan; (v) the most recent IRS determination with
respect to the qualification of the Protexx 401(k) Savings Plan; (vi) all
discrimination tests performed with respect to the Protexx 401(k) Savings Plan;
and (vii) all current administrative service agreements, group annuity
Contracts, group insurance contracts, and similar written agreements and
contracts relating to any Employee Benefit Plan.

        (d)     Except as set forth on Schedule 4.16(D), Protexx has timely
amended the Protexx 401(k) Savings Plan with respect to the so called “GUST
Amendments” and has made a timely application to the IRS for a favorable
determination letter with regard to such amendments or the time to make such
amendments and a timely application to the IRS for a favorable determination of
opinion letter has not expired. Except as set forth on Schedule 4.16(D), Protexx
has no reason to believe that the Protexx 401(k) Savings Plan is not a qualified
plan within the meaning of Section 401 of the Code and otherwise in full
compliance with the provisions of the Code both in form and in operation.

        (e)     With respect to each Employee Benefit Plan, Protexx will have
made, on or before the Closing Date, all contributions required to be made on or
prior to such date.

        (f)     None of the Employee Benefit Plans promises or provides retiree
medical or other retiree welfare benefits to any person except as required by
COBRA and/or any similar state law and Protexx has not represented, promised, or
contracted to provide such retiree benefits to any employee, former employee,
director, consultant or other person except as required by COBRA and/or any
similar state law.

        (g)     Except as set forth on Schedule 4.16(G), all Employee Benefit
Plans are, and have been, maintained and administered in material compliance
with their provisions and with all applicable Laws, including ERISA, COBRA, the
Family Medical Leave Act of 1993, the Women’s Health and Cancer Rights Act, the
Newborns’ and Mothers’ Health Protection Act, and the Health Insurance
Portability and Accountability Act of 1996, the Code, and any similar provisions
of state law applicable to employees of Protexx, and the regulations and rulings
promulgated thereunder. Protexx and all fiduciaries of the Employee Benefit
Plans have complied with the provisions of the Employee Benefit Plans and with
all applicable Laws including ERISA and the Code and the regulations and rulings
thereunder. No “prohibited transaction” within the meaning of section 4975 of
the Code or sections 406 or 407 or ERISA, and not otherwise exempt under section
408 or ERISA, has occurred with respect to any ERISA Plan.

21

--------------------------------------------------------------------------------

        (h)     Except to the extent disclosed on Schedule 4.16(H), neither the
execution and delivery of this Agreement nor the consummation of the
Transactions will: (i) result in any payment (including any severance,
unemployment compensation or golden parachute payment) becoming due from Protexx
under any Employee Benefit Plans; (ii) increase any benefits otherwise payable
under any Employee Benefit Plans; or (iii) result in the acceleration of the
time of payment or vesting of any such benefits to any extent. Each Employee
Benefit Plan can be amended, terminated or otherwise discontinued in accordance
with its terms without liability to Protexx or any ERISA Affiliate.

        (i)     There are no pending Proceedings that have been asserted or, to
Protexx’s Knowledge, threatened with regard to Employee Benefit Plans, the
Assets of any of the trusts under such plans, the plan sponsor, the plan
administrator or any fiduciary of any such plan (other than routine benefit
claims), and, to Protexx’s Knowledge, there are no facts which could form the
basis for any such Proceeding. Except as set forth on Schedule 4.16(I), there
are no investigations or audits of any Employee Benefit Plans, any trusts under
such plans, the plan sponsor, the plan administrator or any fiduciary of any
such plan that have been instituted or, to Protexx’s Knowledge, threatened, and,
to Protexx’s Knowledge, there are no facts which could form the basis for any
such investigation or audit. Except as set forth on Schedule 4.16(I), no event
has occurred nor will occur which will result in Protexx having any liability
after the Closing Date in connection with any Employee Benefit Plan established,
maintained, contributed to or to which there has been an obligation to
contribute (currently or previously) by it or any ERISA Affiliate, other than
liability to make contributions or pay benefits as they become due under the
terms of such plans in the normal course.

        (j)     Protexx does not now, nor has it ever had the obligation to
maintain, establish, sponsor, participate in, or contribute to any Employee
Benefit Plan for the benefit of any employee, former employee, director or
consultant of Protexx or any ERISA Affiliate who performs services outside of
the United States.

    4.17.           Customers and Prospective Customers. Schedule 4.17 is a
complete list of all customers and prospective customers of Protexx as of the
date of this Agreement, and for each prospective customer the list indicates the
name, address and contact person thereat, and for each customer the list
indicates: (a) name and address; (b) number of years as a customer with Protexx
and/or 22THEN, as applicable; and (c) account balances for customers, in each
case, as of December 31, 2006, December 31, 2007, and May 31, 2008. Except as
set forth on Schedule 4.17, from January 1, 2002, to the date hereof, none of
the customers of Protexx has given notice or otherwise indicated that it will or
intends to terminate or not renew its contract before the scheduled expiration
date or otherwise terminate its relationship with Protexx. To Protexx’s
Knowledge, the Transactions will not materially adversely affect relations with
any of the customers or prospective customers of Protexx.

    4.18.           Tax Matters.

22

--------------------------------------------------------------------------------

        (a)    Provision For Taxes. The provision made for Taxes on the
Financial Statements is sufficient for the payment of all Taxes at the date of
the Financial Statements and for all years and periods prior thereto. Since the
date of the Financial Statements, Protexx has not incurred any Taxes other than
Taxes incurred in the ordinary course of business consistent in type and amount
with past practices. The charges, accruals, and reserves for Taxes with respect
to Protexx for any tax period (or portion thereof) ending on or before Closing
Date (a “Pre-Closing Tax Period”) (including any Pre-Closing Tax Period for
which no Tax Return has yet been filed) reflected on the books of Protexx
(excluding any provision for deferred income taxes) are adequate to cover such
Taxes. 22THEN never conducted any business and has never owed any Taxes.

        (b)    Tax Returns Filed. Schedule 4.18(B) is an accurate and complete
list of all Tax Returns filed by each of Protexx and 22THEN since inception.
Accurate and complete copies of all federal, state, local and foreign income,
franchise and sales and use Tax Returns on such list have been made available or
delivered to WidePoint. Except as set forth on Schedule 4.18(B): (i) all Tax
Returns required to be filed by or on behalf of Protexx and/or 22THEN have been
timely filed; (ii) all such Tax Returns were true, correct, and complete in all
respects; (iii) all Taxes owed thereon by Protexx and/or 22THEN have been paid
or adequately accrued; (iv) Protexx and 22THEN have not extended the time within
which to file any Tax Return; and (v) no claim has ever been made by an
authority in a jurisdiction where Protexx and/or 22THEN does not file Tax
Returns that Protexx and/or 22THEN is or may be subject to Tax by that
jurisdiction or authority.

        (c)    Withholding. Protexx and 22THEN have duly withheld and paid all
Taxes which they are required to withhold and pay in connection with amounts
paid or owing to any employee, independent contractor, creditor, member, agent,
representative, contractor, supplier, or other third party of Protexx or 22THEN.

        (d)    Tax Audits. The federal and state income or franchise Tax Returns
of Protexx and/or 22THEN have never been audited by the Internal Revenue Service
or by the appropriate state taxing authority for any period. Protexx and/or
22THEN has not received from the Internal Revenue Service or from the Tax
authorities of any state, county, local or other jurisdiction (i) any notice of
underpayment of Taxes or other deficiency which has not been paid nor (ii) any
objection to any Tax Return they have filed. There are no outstanding agreements
or waivers extending the statutory period of limitations applicable to any Tax
Return with respect to a Tax assessment or deficiency. No officer (or employee
responsible for Tax matters) of Protexx expects any authority to assess any
additional Taxes for any period for which Tax Returns have been filed. There is
no dispute or claim concerning any Tax of Protexx and/or 22THEN either: (A)
claimed or raised by any authority in writing; or (B) as to which any of the
officers (and employees and agents responsible for Tax matters) of Protexx have
actual knowledge.

        (e)    Consolidated Group. Neither Protexx nor 22THEN has ever been a
member of an affiliated group of corporations that filed a consolidated tax
return. Protexx does not have any liability for the Taxes of any person or
entity under Reg. § 1.1502-6 (or any corresponding or similar provision of
state, local, or foreign law), as a transferee or successor, by contract, or
otherwise.

23

--------------------------------------------------------------------------------

        (f)    Other. Neither Protexx nor 22THEN have: (i) filed any consent or
agreement under Section 341(f) of the Internal Revenue Code of 1986, as amended
(the “Code”); (ii) applied for any Tax ruling; (iii) entered into a closing
agreement as described in Code Section 7121 or otherwise (or any corresponding
or similar provision of state, local, or foreign Tax law) with any Tax
authority; (iv) filed an election under Section 338(g) or Section 338(h)(10) of
the Code (nor has a deemed election under Section 338(e) of the Code occurred);
(v) made any payments, or been a party to an agreement (including this
Agreement) that under any circumstances could obligate it to make payments
(either before or after the Closing Date) that will not be deductible because of
Section 162(m) or Section 280G of the Code; or (vi) been a party to any Tax
allocation or Tax sharing agreement. Neither Protexx nor 22THEN is or was ever a
“United States real property holding company” within the meaning of Section 897
of the Code. There are no liens or other security interests for Taxes on the
assets of Protexx or 22THEN, except for liens for current Taxes not yet due and
payable. No property of Protexx or 22THEN is subject to a tax benefit transfer
lease subject to the provisions of former Section 168(f)(8) of the Internal
Revenue Code of 1954; is “tax-exempt use property” within the meaning of Section
168(h) of the Code; or secures any debt the interest on which is exempt from Tax
under Section 103 of the Code. Neither Protexx nor 22THEN has agreed, nor is
either required to make, any adjustment under Section 263A, Section 481, or
Section 482 of the Code (or any corresponding or similar provision of state,
local or foreign law) by reason of a change in accounting method or otherwise.
Protexx does not have in effect any election for federal income tax purposes
under Sections 108, 168, 338, 341, 441, 471, 1017, 1033, 1502, or 4977 of the
Code. Protexx has made an election under Section 754 of the Code and such
election has not been revoked and is currently in effect. Protexx has not been
the “distributing corporation” (within the meaning of Section 355(c)(2) of the
Code) with respect to a transaction described in Section 355 of the Code within
the three-year period ending as of the date of this Agreement. Protexx has not
participated in an international boycott as defined in Code Section 999. Protexx
does not have a permanent establishment in any foreign country, as defined in
any applicable Tax treaty or convention between the United States of America and
such foreign country. Protexx is in compliance with the terms and conditions of
any applicable Tax exemptions, Tax agreements or Tax orders of any government to
which they may be subject or which they may have claimed, and the transactions
contemplated by this Agreement will not have any adverse effect on such
compliance. Protexx will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any (A)
installment sale or open transaction disposition made on or prior to the Closing
Date; or (B) prepaid amount received on or prior to the Closing Date.

        (g)    Passthrough Entities. Schedule 4.18(G) lists every limited
liability company, partnership, and other entity, whether or not such entity is
disregarded for Tax purposes, in which Protexx has an ownership interest. 22THEN
never had any ownership interests in any other entity.

        (h)    Tax Positions. Protexx has disclosed on its federal income Tax
Returns all positions taken therein that could give rise to a substantial
understatement of federal income Tax within the meaning of Code § 6662. Protexx
has not received a tax opinion with respect to any transaction relating to
Protexx other than a transaction in the ordinary course of business. Protexx is
not the direct or indirect beneficiary of a guarantee of tax benefits or any
other arrangement that has the same economic effect with respect to any
transaction or tax opinion relating to Protexx. Protexx is not a party to an
understanding or arrangement described in Section 6111(d) or Section
6662(d)(2)(C)(iii) of the Code. Protexx is not a party to a lease arrangement
involving a defeasance of rent, interest or principal.

24

--------------------------------------------------------------------------------

        (i)    Tax Classification. Protexx is classified and taxed as a
corporation for all federal, state, and local income and franchise Tax purposes.
22THEN was classified and taxed as a partnership for all federal, state, and
local income and franchise Tax purposes. Except as set forth in Schedule 4.18,
Protexx was a partner of 22THEN for all federal, state, and local income and
franchise Tax purposes.

        (j)    22THEN. 22THEN, since inception and through the merger of 22THEN
with and into Protexx had only the members listed in Schedule 4.3(A). Protexx
Americas, since inception and through the date of its administrative dissolution
by the State of Florida only had Protexx as the sole shareholder of Protexx
Americas. Each of 22THEN and Protexx Americas was not an “association” taxed as
a corporation under the Code for federal tax purposes (and for applicable income
and franchise state and local tax purposes). The owners, managers, members, or
any officer, employee, or agent of 22THEN and/or Protexx Americas never made an
election under the Treasury Regulation section 301.7701-3(c) (nor under any
similar state or local income or franchise tax law or regulation) to treat
22THEN or Protexx Americas as an “association” taxable as a corporation.

    4.19.           Proceedings and Judgments. Except as described on Schedule
4.19: (a) no Proceeding is currently pending or, to Protexx’s Knowledge,
threatened against Protexx, 22THEN or Protexx Americas; (b) no Judgment is
currently outstanding against Protexx, 22THEN or Protexx Americas; and (c) no
breach of contract, breach of warranty, tort, negligence, infringement, product
liability, discrimination, wrongful discharge or other claim of any nature
(collectively, “Claims”) has been asserted since January 1, 2002, or, to
Protexx’s Knowledge, threatened by or against Protexx, 22THEN or Protexx
Americas, and, to Protexx’s Knowledge, there is no basis for any such claim
against Protexx, 22THEN or Protexx Americas. As to each matter described on
Schedule 4.19, accurate and complete copies of all pertinent pleadings,
Judgments, correspondence and other legal documents have been made available to
WidePoint and Acquisition.

    4.20.           Insurance. Schedule 4.20 is an accurate and complete list of
all Insurance Policies (excluding Insurance Policies that constitute Employee
Benefit Plans described on Schedule 4.16) currently owned or maintained by
Protexx. Except as indicated on Schedule 4.20, all such Insurance Policies are
on an “occurrence” rather than a “claims made” basis. Protexx has not received
written notice of cancellation with respect to any such current Insurance
Policy. Except as indicated on Schedule 4.20, accurate and complete copies of
all Insurance Policies described on Schedule 4.20 have been delivered or made
available to WidePoint and Acquisition. Each such Insurance Policy is in full
force and effect. Except as described on Schedule 4.20, there are no claims that
are pending under any of the Insurance Policies described on Schedule 4.20 in
excess of $5,000, individually or in the aggregate. Neither 22THEN nor Protexx
Americas ever owned or maintained any Insurance Policies.

25

--------------------------------------------------------------------------------

    4.21.           Questionable Payments. None of the executives, the
member-managers, representatives, agents or employees of Protexx, 22THEN or
Protexx Americas (when acting in such capacity or otherwise on behalf of
Protexx, 22THEN, Protexx Americas, or any of their predecessors, as applicable):
(a) has used or is using any funds of Protexx, 22THEN or Protexx Americas for
any illegal contributions, gifts, entertainment or other unlawful expenses
relating to political activity; (b) has used or is using any funds of Protexx,
22THEN or Protexx Americas for any direct or indirect unlawful payments to any
foreign or domestic government officials or employees; (c) has violated or is
violating any provision of the Foreign Corrupt Practices Act of 1977; (d) has
established or maintained, or is maintaining, any unlawful or unrecorded fund of
monies or other properties of Protexx, 22THEN or Protexx Americas; (e) has made
any false or fictitious entries on the Books and Records of Protexx or 22THEN
(with Protexx Americas not having any Books and Records); or (f) has made any
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature using funds of Protexx, 22THEN or Protexx Americas or otherwise on
behalf of Protexx, 22THEN or Protexx Americas.

    4.22.           Related Party Transactions. Except as described on Schedule
4.22, and except for any employment Contracts listed on Schedule 4.14 and
Employee Benefit Plans set forth on Schedule 4.16, there are no real estate
leases, personal property leases, loans, guarantees, Contracts, transactions,
understandings or other arrangements of any nature between or among Protexx,
22THEN or Protexx Americas on the one hand, and any current or former owner,
shareholder, member, manager, employee, or controlling Person of Protexx, 22THEN
or Protexx Americas (or any of their predecessors) or any Affiliate (as such
term is defined for the purposes of the Securities Exchange Act of 1934, as
amended), of Protexx, 22THEN or Protexx Americas (or any of its predecessors) on
the other hand.

    4.23.           Brokerage Fees. No Person acting on behalf of Protexx is or
shall be entitled to any brokerage or finder’s fee in connection with the
Transactions.

    4.24.           Acquisition Proposals. Except as set forth on Schedule 4.24,
since January 1, 2006, Protexx, 22THEN and/or Protexx Americas has not, directly
or indirectly, solicited, initiated or responded to any inquiries or proposals
from, or participated in any discussions or negotiations with any Person or
group (other than WidePoint and its officers, employees, representatives and
agents and any Governmental or Regulatory Entities) concerning any sale of all
or substantially all of the Assets of Protexx, 22THEN and/or Protexx Americas,
any sale of shares of capital stock, membership interests or other securities of
Protexx, 22THEN and/or Protexx Americas, or any merger, consolidation or similar
transaction involving Protexx, 22THEN and/or Protexx Americas.

    4.25.           22THEN and Protexx Americas. Protexx Americas was a
wholly-owned subsidiary of Protexx that never carried on any operations or
business. 22THEN was a newly formed entity which was owned by the same
shareholders in the same proportions as such persons own Protexx. 22THEN never
carried on any operations or business; provided, however, that 22THEN owned
certain intellectual property rights with respect to intellectual property
utilized in the Protexx Business as described in detail in Schedule 4.25, with
all such intellectual property now being solely and exclusively owned by Protexx
as a result of the merger of 22THEN with and into Protexx as of January 17,
2008. 22THEN had no Assets (other than the intellectual property described on
Schedule 4.25) nor any Obligations as of the date of its merger with and ito
Protexx, other than as described in Schedule 4.25. As a result of the merger of
22THEN with and into Protexx, all the assets of 22THEN were transferred to and
are now solely owned by Protexx with no Encumbrances whatsoever or any type or
nature. Protexx Americas never had any Assets nor Obligations. 22THEN and
Protexx Americas never had any employees and never had any Contracts.

26

--------------------------------------------------------------------------------

    4.26.           Full Disclosure. No representation or warranty made by
Protexx or the Protexx Management Shareholders in this Agreement (as modified by
the schedules to this Agreement, as supplemented pursuant to Section 6.8 (the
“Disclosure Schedules”)): (a) contains any untrue statement of any material
fact; or (b) omits to state any fact that is necessary to make the statements
made, in the context in which made, not false or misleading in any material
respect. The copies of documents attached to or specifically identified or
referenced in the Disclosure Schedules, are accurate and complete and are not
missing any amendments or modifications thereto (except as indicated on the
Disclosure Schedules). To Protexx’s Knowledge, since the date of the Recent
Balance Sheet no fact has occurred that has not been disclosed to WidePoint in
this Agreement (including the Disclosure Schedules, as supplemented pursuant to
Sections 6.8 and 9.2(f) of this Agreement), or otherwise in writing, that has
had or, so far as Protexx can reasonably foresee, will have a Material Adverse
Effect or a material adverse effect on the business or financial condition of
Acquisition after the Closing and (in each case, which Material Adverse Effect
or material adverse effect is or will be material under either GAAP or
applicable legal principles to Protexx or Protexx’s Business or the business of
Acquisition after the Closing, as applicable, or any material adverse effect on
the ability of any party to perform their respective obligations under this
Agreement; provided, however, that none of the following shall constitute a
Material Adverse Effect for purposes of this Section 4.26: (x) any circumstance,
change or effect affecting generally the United States economy or world equity
markets or any material portion thereof; (y) any circumstance, change or effect
arising out of, resulting from or relating to the announcement or pendency of
the Transactions or compliance with the terms of, or the taking of any action
required by, this Agreement; or (z) any circumstance, change or effect arising
out of, resulting from or relating to any act or omission of WidePoint or any of
its affiliates.


SECTION 5: REPRESENTATIONS AND WARRANTIES OF WIDEPOINT AND ACQUISITION

        Knowing that Protexx is relying thereon, WidePoint and Acquisition,
jointly and severally, make the following representations and warranties to
Protexx, each of which is true and correct on the date hereof, shall remain true
and correct to and including the Closing Date.

    5.1.           Organization. WidePoint is a corporation that is validly
existing and in good standing under the Laws of the State of Delaware.
Acquisition is a corporation, validly existing and in good standing under the
Laws of the State of Delaware. WidePoint and Acquisition each possess the full
power and authority to own their respective Assets and conduct their respective
businesses as and where presently conducted. All of the issued and outstanding
shares of capital stock of Acquisition are owned by WidePoint.

27

--------------------------------------------------------------------------------

    5.2.           Effect of Agreement. Each of WidePoint’s and Acquisition’s
execution, delivery and performance of this Agreement, and its consummation of
the Transactions: (a) has been duly authorized by all necessary actions by the
Board of Directors of both WidePoint and Acquisition and has been duly
authorized by all necessary action on behalf of each WidePoint and Acquisition;
(b) does not constitute a violation of or default under their respective
organizational documents; (c) does not constitute a default or breach
(immediately or after the giving of notice, passage of time or both) under any
Contract to which WidePoint or Acquisition is a party or by which WidePoint or
Acquisition is bound; (d) do not constitute a violation of any Law, Judgment or
Order that is applicable to them or to their respective businesses or Assets, or
to the Transactions; and (e) except as set forth on Schedule 5.2, does not
require the consent of or approvals, or filings or registrations with, any
Person. This Agreement constitutes the valid and legally binding agreement of
each of WidePoint and Acquisition, enforceable against each of them in
accordance with its terms.

    5.3.           Regulatory Matters. To the actual knowledge of Steve Komar
and James McCubbin, there are no facts or circumstances pertaining to WidePoint
or Acquisition that would: (a) cause any Governmental or Regulatory Entity to
not approve the purchase of Protexx’s Business and the Specified Assets from
Protexx by Acquisition; (b) cause any Governmental or Regulatory Entity to
revoke or materially restrict any authorizations held by Protexx as a result of
the Asset Purchase; (c) cause any Governmental or Regulatory Entities whose
approval is necessary to permit consummation of the transactions contemplated
hereby to not approve of the transactions contemplated by this Agreement; or (d)
materially and adversely affect Acquisition’s ability to conduct Protexx’s
Business after the Closing as conducted by Protexx immediately prior to Closing.

    5.4.           Brokerage Fees. No Person acting on behalf of WidePoint or
Acquisition is or shall be entitled to any brokerage or finder’s fee in
connection with the Transactions.

    5.5.           Operations of Acquisition. As of the Closing Date and
immediately prior to the Closing, Acquisition will not be engaged in any
activities whatsoever other than the taking of actions necessary for the
performance of its obligations hereunder, and will have no assets (including
without limitation subsidiaries or investments or other ownership interests in
any other Person other than securities of Prescient) or liabilities of any kind
whatsoever.


SECTION 6: CERTAIN OBLIGATIONS PENDING CLOSING

    6.1.           Access. Between the date of this Agreement and the Closing
Date, Protexx shall, upon reasonable notice and in a manner not unduly
disruptive to the daily operations of Protexx: (a) permit WidePoint and its
authorized representatives to have reasonable access to the facilities and
offices of Protexx during normal business hours, observe the operations of
Protexx, meet with the officers and employees of the Protexx, and audit, examine
and copy the files, books and records of Protexx and 22THEN; and (b) provide to
WidePoint and its authorized representatives all information concerning Protexx
and 22THEN, and each of their businesses, Assets and financial condition, that
WidePoint reasonably requests; and (c) shall accommodate in good faith any
reasonable requests by WidePoint to contact customers, proprietary traders,
prospects and suppliers of Protexx. Protexx Americas does not have any files,
books, records, business, Assets, customers, traders, prospects or suppliers.

28

--------------------------------------------------------------------------------

    6.2.           Conduct of Business. Between the date of this Agreement and
the Closing Date, except with the prior written consent of WidePoint, which
shall not be unreasonably withheld or delayed, or as otherwise expressly
contemplated by this Agreement or disclosed in the Disclosure Schedules hereto:

        (a)    Current Practices. Protexx shall: (i) conduct its business in a
diligent manner and comply in all material respects with all Laws and Orders
applicable to it; (ii) not make any material change in its business practices;
and (iii) use its commercially reasonable efforts to preserve its business
organization intact in all material respects, keeping available the services of
its current officers, employees, salesmen, agents and representatives, and
maintaining the good will of its customers, suppliers and other Persons having
business relations with it. Peter Letizia, Charles Manuel, and William Tabor,
who are actively involved in the management or software development of Protexx,
shall remain actively involved in managing Protexx, consistent with their past
practices. Protexx Americas never had any business and 22THEN no longer has any
separate business after the merger of 22THEN with and into Protexx on January
17, 2008. The only business of 22THEN prior to its merger with and into Protexx
was the ownership of certain Software and intellectual property, all of which
has been and continues to be solely and exclusively owned by Protexx from and
after the merger of 22THEN with and into Protexx on January 17, 2008.

        (b)    Consult with WidePoint. When reasonably requested by WidePoint,
the management of each of Protexx shall consult with the management of
WidePoint, or its representatives, as to the business and affairs of Protexx.

        (c)    Outside the Ordinary Course. Except in the ordinary course of its
business consistent with its past practices, and except in connection with
Assets not included in the Specified Assets or Obligations not included in the
Specified Liabilities, Protexx shall not: (i) create or assume any Encumbrance
upon any of its business or the Specified Assets except for Permitted Liens;
(ii) incur any Obligation relating to or affecting any of the Specified Assets
or that would constitute a Specified Liability; (iii) make any loan or advance
that would constitute a Specified Liability; (iv) assume, guarantee or otherwise
become liable for any Obligation of any third party that would constitute a
Specified Liability; (v) commit for any capital expenditure that would
constitute a Specified Liability; (vi) sell, abandon or otherwise dispose of any
Specified Assets; (vii) waive any right or cancel any debt or claim included in
the Specified Assets; (viii) assume or enter into any Contract other than this
Agreement (and any other Contract contemplated herein); (ix) increase, or
authorize an increase in, the compensation or benefits paid or provided to any
of its directors, members, officers, employees, salesmen, agents or
representatives; or (x) do anything else outside the ordinary course of its
business consistent with its past practices, whether or not specifically
described in any of the foregoing clauses, that impacts a Specified Asset or
would constitute a Specified Liability.

        (d)    In the Ordinary Course. Even in the ordinary course of its
business consistent with its past practices, Protexx shall not: (i) incur any
Obligation relating to or affecting any of the Specified Assets or that would
constitute a Specified Liability, or enter into any Contract (excluding customer
Contracts and related commitments entered into in the ordinary course of
business consistent with past practices), involving, in any single case, an
amount exceeding $5,000, individually or in the aggregate; or (ii) make any
distribution to a shareholder or affiliate.

29

--------------------------------------------------------------------------------

        (e)    Other Business Requirements. Protexx shall use commercially
reasonable efforts to: (i) maintain or cause to be maintained the Specified
Assets, the Protexx Real Property, and its Tangible Property in good condition,
ordinary wear and tear excepted; (ii) maintain its Contracts, Employee Benefit
Plans, Insurance Policies and Permits in full force and effect; (iii) repair,
restore or replace any of its Tangible Property that is damaged, destroyed, lost
or stolen; (iv) comply in all material respects with all applicable Laws; (v)
properly file all Tax Returns and reports required to be filed by it; and (vi)
fully pay when due all Taxes payable by it.

        (f)    Other Limitations. Protexx shall not: (i) breach or cause a
breach by it under any material Contract, Employee Benefit Plan, Insurance
Policy or Permit; (ii) adopt or enter into any new Employee Benefit Plan or
modify any existing Employee Benefit Plan, except if such amendment is required
by the Code, ERISA or other applicable Law or is contemplated by this Agreement;
(iii) participate in any merger, consolidation, reorganization, sale of assets,
or creation of any Obligation affecting any of the Specified Assets and/or the
Specified Liabilities of Protexx, other than the Transactions; (iv) begin to
engage in any new type of business; (v) acquire the business or any bulk Assets
of any other Person; (vi) completely or partially liquidate or dissolve; or
(vii) terminate any part of its business.

        (g)    Good Standing. Except as specifically provided for in this
Agreement, Protexx shall maintain its existence and good standing in its
jurisdiction of formation and, as applicable, each jurisdiction where it is
qualified or registered to do business as a foreign corporation. Protexx shall
not amend its Organizational Documents.

        (h)    Commitments. Protexx shall not enter into any Contract that
commits it to take any action or omit to take any action that would be
inconsistent with any of the provisions of this Section 6.2 or any other
provisions of this Agreement.

    6.3.           Interim Financial Statements. For the month of Janaury 2008
and each subsequent calendar month that ends before the Closing Date, Protexx
shall promptly prepare and deliver to WidePoint internal, unaudited financial
statements of the same type, and satisfying the same requirements, as the
interim period financial statements included with Schedule 4.7(B).

    6.4.           Certain Business Matters. Protexx shall fully pay all
deferred bonuses and similar special compensation due to employees or
consultants of Protexx that shall have been accrued before Closing. There are no
such amounts which are due or owing to any former employees or consultants of
22THEN.

    6.5.           Acquisition Proposals. Except as contemplated by this
Agreement, between the date of this Agreement and the Closing Date, Protexx
shall not, and Protexx shall use its commercially reasonable efforts to cause
each and every director, officer, employee, representative or agent of Protexx,
not to, directly or indirectly, solicit, initiate, encourage or respond to any
inquiries or proposals from, or participate in any discussions or negotiations
with, or provide any non-public information to, any Person or group (other than
WidePoint and its officers, employees, representatives and agents or in
connection with the Asset Purchase and the Software Transfers) concerning any
bulk sale of any Assets of Protexx, any sale of equity interests or other
securities of Protexx, or any merger, consolidation or similar transaction
involving Protexx. Protexx shall immediately advise WidePoint, and communicate
to WidePoint the terms of, any such inquiry or proposal received by any or all
of them.

30

--------------------------------------------------------------------------------

    6.6.           Protexx Consents. Between the date of this Agreement and the
Closing Date, Protexx shall in good faith use commercially reasonable efforts to
obtain all Consents listed on Schedule 4.2 and all other Consents necessary to
permit the transactions contemplated by this Agreement to be consummated without
causing any violation of, or any breach or default under, any applicable Law or
any Contract to which Protexx or 22THEN is a party or by which Protexx or 22THEN
is bound.

    6.7.           WidePoint Consents. Between the date of this Agreement and
the Closing Date, WidePoint shall in good faith use commercially reasonable
efforts to obtain all Consents listed on Schedule 5.2 and all other Consents
necessary to permit the transactions contemplated by this Agreement to be
consummated without causing any violation of, or any breach or default under,
any applicable Law or any material Contract to which WidePoint is a party or by
which WidePoint is bound.

    6.8.           Advice of Changes.

        (a)     Between the date of this Agreement and the Closing Date, Protexx
and the Protexx Management Shareholders shall promptly advise WidePoint, in
writing, of any fact of which any of them obtain knowledge that causes a breach
of its representations and warranties made as of the date of this Agreement, or
if any of them becomes aware of the occurrence after the date of this Agreement
of any fact that would (except as expressly contemplated by this Agreement,
including the Disclosure Schedules hereto) cause or constitute a breach of any
representation or warranty of any of them (other than a representation or
warranty that by its terms speaks as of the date of this Agreement) had such
representation or warranty been made as of the time of occurrence or discovery
of such fact. Should any such fact require any change in the Disclosure
Schedules if the Disclosure Schedules were dated the date of the occurrence or
discovery of any such fact, Protexx and the Protexx Management Shareholders will
promptly deliver to WidePoint an update in writing to the Disclosure Schedules
specifying such change (a “Disclosure Schedule Change”). Such Disclosure
Schedule Change shall become part of the Disclosure Schedules and any
representation or warranty herein which is affected by such updated information
shall be deemed to have been supplemented or amended accordingly and any breach
of a representation and warranty relating to such updated information shall be
deemed cured. The parties hereto acknowledge and agree that any Disclosure
Schedule Change may include exceptions to any representation and warranty
herein, regardless of whether any schedule of exceptions was provided for or
contemplated with respect to such representation and warranty as of the date
hereof; provided, however, that WidePoint and Acquisition shall have the option
to terminate this Agreement without any liability whatsoever in the event of any
adverse Disclosure Schedule Change.

        (b)     Between the date of this Agreement and the Closing Date,
WidePoint and Acquisition shall promptly advise Protexx, in writing, of any fact
of which any of them obtains knowledge and that, if existing or known as of the
date of this Agreement, would have been required to be set forth or disclosed in
or pursuant to this Agreement.

31

--------------------------------------------------------------------------------

    6.9.           Commercially Reasonable Efforts. Protexx the Protexx
Management Shareholders, Acquisition and WidePoint shall each use commercially
reasonable efforts to consummate the transactions contemplated by this Agreement
as of the earliest practicable date. Neither Protexx, the Protexx Management
Shareholders, Acquisition nor WidePoint shall take, or cause to be taken, or to
the best of their ability permit to be taken, any action that would impair the
prospect of completing the transactions contemplated by this Agreement, except
actions required to be taken under or in order to comply with applicable Law.

    6.10.           Regulatory Applications.

        (a)     Protexx, the Protexx Management Shareholders, Acquisition and
WidePoint shall cooperate and use their respective commercially reasonable
efforts to prepare all documentation, to effect all filings and to obtain all
permits, registrations, consents, approvals and authorizations of all
Governmental or Regulatory Entities necessary to consummate the transactions
contemplated by this Agreement. Protexx and WidePoint agree that they will
consult with the other with respect to the obtaining of all material permits,
consents, approvals and authorizations of Governmental or Regulatory Entities
necessary or advisable to consummate the Transactions, including without
limitation any necessary SEC, AMEX, or other approval, and each will keep the
other parties apprised of the status of material matters relating to completion
of the transactions contemplated hereby.

        (b)     Protexx and WidePoint agree, upon request, to furnish the other
parties to this Agreement with all information concerning itself, its
affiliates, directors, officers, employees and stockholders, members and
partners and such other matters as may be reasonably necessary or advisable in
connection with any filing, notice or application made by or on behalf of such
other party to any third party or Governmental or Regulatory Entity.

    6.11.           Confidentiality. Unless and until the Closing occurs, each
party shall, and shall cause its respective directors, officers, counsel and
other authorized representatives and affiliated parties to, hold in strict
confidence, and not disclose to any other party, and not use in any way except
in connection with the consummation of the transactions contemplated by this
Agreement, all information obtained from the other parties to this Agreement or
their respective representatives in connection with the Transactions. In the
event that this Agreement is terminated or the Transactions shall otherwise fail
to be consummated, each party shall use commercially reasonable efforts to cause
all copies of documents or extracts thereof it holds and data as to the other
parties to be destroyed or returned to the party that originally provided such
documents. After the Closing Date, WidePoint will retain, or will cause
Acquisition to retain, all Books and Records of Protexx for not less than forty
(40) months following the end of the tax period to which such Books and Records
relate.

    6.12.           HSR Act Compliance. The parties represent and agree that the
Transactions will not require any party to file or cause to be filed with the
Federal Trade Commission and/or the United States Department of Justice any
information under the HSR Act. In the event any filing or information is
required to be filed under the HSR Act, then WidePoint shall have the option to
terminate this Agreement without any liability whatsoever.

32

--------------------------------------------------------------------------------


SECTION 7: RESTRICTIVE COVENANTS OF PROTEXX

    7.1.           Certain Acknowledgements. From and after the Closing Date,
each of Protexx and the Protexx Management Shareholdersexpressly acknowledges
that:

        (a)     WidePoint expends substantial time and money, on an ongoing
basis, to train its employees, maintain and expand its services, product
offerings and customer base, and improve and develop its Software, technology,
databases, products and services.

        (b)     In connection with the Transactions, during their tenure as a
shareholder and/or employee of Protexx before Closing, and, if applicable,
during their tenure as an employee of, or a consultant to, Acquisition after
Closing, the Protexx Management Shareholders and the persons executing
employment agreements with Acquisition who are currently employed by Protexx
have had and will continue to have access to, receive, learn, develop and/or
conceive proprietary and confidential knowledge and information relating to the
Protexx Business and the Specified Assets; such knowledge and information must
be kept in strict confidence to protect Protexx and Acquisition and to maintain
WidePoint’s competitive positions in the marketplace; and such knowledge and
information would be useful to competitors of WidePoint for indefinite periods
of time.

        (c)     The covenants of this Section 7 (the “Covenants”) are a material
part of the agreement among the parties hereto and are an integral part of the
obligations of the parties hereto; the Covenants are supported by good and
adequate consideration; and the Covenants are reasonable and necessary to
protect the legitimate business interests of WidePoint.

    7.2.           Nondisclosure Covenants. At all times after the Closing Date,
except with WidePoint’s prior written consent, or except in connection with the
proper performance of services for and as an employee of or consultant to
WidePoint, none of Protexx and/or the Protexx Management Shareholders shall,
directly or indirectly, in any capacity:

        (a)     Communicate, publish or otherwise disclose to any Person (other
than its counsel, auditors or agents who are bound by appropriate
confidentiality obligations) or use for the benefit of any Person, any
confidential or proprietary property, knowledge or information of WidePoint,
Acquisition, Protexx, their respective affiliates, or concerning any of their
respective business, Software, Assets or financial condition, no matter when or
how such knowledge or information was acquired, including: (i) the identity of
customers and prospects, their specific requirements, and the names, addresses
and telephone numbers of individual contacts at customers and prospects; (ii)
prices, renewal dates and other detailed terms of customer and supplier
contracts and proposals; (iii) pricing policies, marketing and sales strategies,
methods of delivering products and services, and product and service development
projects and strategies; (iv) source code, object code, formats, user manuals,
technical manuals and other documentation for Software products; (v) screen
designs, report designs and other designs, concepts and visual expressions for
Software products; (vi) designs, concepts, know-how, user manuals, technical
manuals and other documentation for trading systems, communications networks and
related technologies; (vii) employment and payroll records; (viii) forecasts,
budgets and other nonpublic financial information; and (ix) expansion plans,
management policies, methods of operation, and other business strategies and
policies.

33

--------------------------------------------------------------------------------

        (b)     Use any proprietary Software, technology, products or services
or other confidential or proprietary knowledge or information of WidePoint,
Acquisition, Protexx, or any of its affiliates, no matter when or how acquired,
for any purpose not in furtherance of the businesses and interests of WidePoint
and/or Acquisition, including but not necessarily limited to for purposes of
designing, developing, marketing and/or selling any Software, technology,
products or services that are similar to (visually or functionally) or
competitive with any proprietary Software, technology, products or services of
the Protexx Business.

    7.3.           Noncompetition Covenants. During the period beginning on the
Closing Date and ending on the fifth anniversary of the Closing Date, except
with WidePoint’s prior written consent, none of Protexx and/or the Protexx
Management Shareholders shall, directly or indirectly, in any capacity, at any
location worldwide:

        (a)     Communicate with or solicit any Person who is or during such
period becomes a customer, prospect, supplier, employee, salesman, agent or
representative of, or a consultant to, the Protexx Business, in any manner that
interferes or might interfere with such Person’s relationship with WidePoint,
Acquisition or their affiliates, or in an effort to obtain any such Person as a
customer, employee, supplier, salesman, agent or representative of, or a
consultant to, any other Person that conducts a business competitive with or
similar to all or any part of the Protexx Business.

        (b)     Market or sell, in any manner other than in furtherance of the
business and interests of WidePoint, Acquisition or their affiliates, any
Software, technology, products or services that is similar to (visually or
functionally) or competitive with any proprietary Software, technology, products
or services of the Protexx Business.

        (c)     Establish, own, manage, operate, finance or control, or
participate in the establishment, ownership, management, operation, financing or
control of, or be a director, officer, employee, salesman, agent or
representative of, or be a consultant to, any Person that conducts a business
competitive with or similar to all or any part of the Protexx Business.

        (d)     Disparage, denigrate or belittle in any manner reasonably likely
to be seen, overheard or communicated to any party outside of WidePoint any
proprietary Software, technology, products or services of Acquisition or any of
its subsidiaries no matter when or how acquired.

    7.4.           Enforcement of Covenants. As of the Closing Date, each of
Protexx and the Protexx Management Shareholders expressly acknowledges that it
would be extremely difficult to measure the damages that might result from any
breach of the Covenants, and that any breach of the Covenants will result in
irreparable injury to WidePoint and Acquisition for which money damages could
not adequately compensate. If a breach of the Covenants occurs, WidePoint and
Acquisition shall be entitled, in addition to all other rights and remedies that
WidePoint and Acquisition may have at law or in equity, to have an injunction
issued by any competent court enjoining and restraining any of Protexx, the
Protexx Management Shareholders, and all other Persons involved therein from
continuing such breach. The existence of any claim or cause of action that any
of Protexx, the Protexx Management Shareholders, or any such other Person may
have against WidePoint or Acquisition shall not constitute a defense or bar to
the enforcement of any of the Covenants. If WidePoint or Acquisition must resort
to litigation to enforce any of the Covenants that has a fixed term, then such
term shall be extended for a period of time equal to the period during which a
breach of such Covenant was occurring, beginning on the date of a final court
order (without further right of appeal) holding that such a breach occurred or,
if later, the last day of the original fixed term of such Covenant.

34

--------------------------------------------------------------------------------

    7.5.           Scope of Covenants. If any Covenant, or any part thereof, or
the application thereof, is construed to be invalid, illegal or unenforceable,
then the other Covenants, or the other portions of such Covenant, or the
application thereof, shall not be affected thereby and shall be enforceable
without regard thereto. If any of the Covenants is determined to be
unenforceable because of its scope, duration, geographical area or other factor,
then the court making such determination shall have the power to reduce or limit
such scope, duration, area or other factor, and such Covenant shall then be
enforceable in its reduced or limited form.


SECTION 8: CLOSING CONDITIONS

    8.1.           Conditions to Protexx’s Obligations To Effect the Asset
Purchase. Each obligation of Protexx and the Protexx Management Shareholders to
be performed on the Closing Date shall be subject to the satisfaction of each of
the conditions stated in this Section 8.1, except to the extent that such
satisfaction is waived by Protexx in writing.

        (a)    WidePoint’s Representations. All representations, warranties and
certifications made by WidePoint and Acquisition in this Agreement, including in
any Disclosure Schedule, shall be true and correct in all respects as of the
Closing Date (except that representations and warranties that by their terms
speak as of the date of this Agreement or some other date shall be so true and
correct only as of such specified date); provided, however, that neither Protexx
nor any of the and the Protexx Management Shareholders shall be entitled to
claim the condition set forth in this Section 8.1(a) has not been satisfied if:
(i) any of them knows that any representation, warranty or certification made by
WidePoint or Acquisition is untrue or incorrect; (ii) none of them has provided
WidePoint with notice of such untruth or incorrectness and adequate opportunity
to prepare and deliver a disclosure schedule update with respect to such matter
prior to the Closing; and (iii) the matter which Protexx or any of the Protexx
Management Shareholders knows to be untrue or incorrect is the basis upon which
the condition set forth in this Section 8.1(a) is claimed to be unsatisfied.

        (b)    WidePoint’s Performance. All of the covenants and agreements in
this Agreement to be satisfied or performed by WidePoint or Acquisition on or
before the Closing Date shall have been satisfied or performed in all material
respects.

        (c)    Absence of Proceedings. No Proceeding shall have been instituted,
no Judgment shall have been issued, and no new Law shall have been enacted, on
or before the Closing Date, that seeks to or does prohibit or restrain, or that
seeks damages as a result of, the consummation of or any of the Transactions.

35

--------------------------------------------------------------------------------

        (d)    Approval by Shareholders of Protexx. Protexx shall have received
all necessary approval(s) from the Protexx shareholders with respect to the
Asset Purchase and this Agreement, together with the approval(s) from any other
Person having any rights which require obtaining an approval for the
Transactions.

        (e)    Absence of Adverse Changes. Since the date of this Agreement,
there shall not have been any change which would have an adverse effect on the
business, financial condition or results of operations of WidePoint taken as a
whole, which adverse effect is or will be material, under either GAAP or
applicable legal principles, to WidePoint or WidePoint’s business, provided,
that, none of the following shall constitute a material adverse effect for
purposes of this Section 8.1(e): (i) any circumstance, change or effect
generally affecting companies acting in the same industry as WidePoint,
including, without limitation, any change in the accounting rules, Laws or
regulations generally affecting such industry; (ii) any circumstance, change or
effect affecting generally the United States economy or world equity markets or
any material portion thereof; (iii) any circumstance, change or effect arising
out of, resulting from or relating to the announcement or pendency of the
Transactions or compliance with the terms of, or the taking of any action
required by, this Agreement; or (iv) any circumstance, change or effect arising
out of, resulting from or relating to any act or omission of Protexx or any
Protexx Management Shareholder.

        (f)    Regulatory Matters Representations. The representations and
warranties made by WidePoint and Acquisition in Section 5.3 shall be true and
correct in all material respects (without giving effect to any disclosure
schedule changes with respect thereto.)

        (g)    Hart-Scott-Rodino. All applicable waiting periods under the
Hart-Scott-Rodino Antitrust Improvement Act of 1976, as amended (the “HSR Act”)
with respect to the Transactions contemplated by this Agreement shall have
expired on or before the Closing Date, and neither the Federal Trade Commission
nor Department of Justice shall have taken any action to prohibit the
consummation of the Transactions contemplated by this Agreement or to impose any
divestiture requirement as a condition thereto.

        (h)    Consents. All of the Consents identified as “Material Consents”
on Schedules 4.2 or 5.2 shall have been obtained.

        (i)    Regulatory Approvals. Copies of all Consents of Governmental and
Regulatory Authorities listed in Schedules 4.2 or 5.2 shall have been obtained.
Additionally, none of the consents referred to above shall include any condition
applicable to Acquisition’s operations after the Closing which is, in the
reasonable judgment of WidePoint, materially adverse in any manner to
Acquisition’s operations after the Closing; provided, however, that any
condition that constitutes a requirement that Acquisition comply and
Acquisition’s operations be conducted in accordance with applicable Law shall
not be deemed to be materially adverse for purposes of this Section 8.1(i).

        (j)    Receipt of Deliveries. Protexx shall have received the deliveries
required to be delivered by WidePoint and Acquisition pursuant to Section 9.3.

36

--------------------------------------------------------------------------------

    8.2.           Conditions to WidePoint’s and Acquisition’s Obligations To
Effect the Asset Purchase. Each obligation of WidePoint and Acquisition to be
performed on the Closing Date shall be subject to the satisfaction of each of
the conditions stated in this Section 8.2, except to the extent that such
satisfaction is waived by WidePoint, in writing.

        (a)    Representations of Protexx and the Protexx Management
Shareholders. All of the representations, warranties and certifications made by
Protexx and the Protexx Management Shareholders in this Agreement, including in
any Disclosure Schedule (as modified by any Disclosure Schedule Change) shall be
true and correct in all respects as of the Closing Date (except that
representations and warranties that by their terms speak as of the date of this
Agreement or some other date shall be so true and correct only as of such
specified date); provided, however, that neither WidePoint nor Acquisition shall
be entitled to claim the condition set forth in this Section 8.2(a) has not been
satisfied if: (i) either of them knows that any representation, warranty or
certification made by Protexx or any of the Protexx Management Shareholders is
untrue or incorrect; (ii) neither of them has provided Protexx with notice of
such untruth or incorrectness and adequate opportunity to prepare and deliver a
Disclosure Schedule Change with respect to such matter prior to the Closing; and
(iii) the matter which WidePoint or Acquisition knows to be untrue or incorrect
are the basis upon which the condition set forth in this Section 8.2(a) is
claimed to be unsatisfied.

        (b)    Performance of Protexx and the Protexx Management Shareholders.
All of the covenants and agreements in this Agreement to be satisfied or
performed by Protexx and/or the Protexx Management Shareholders on or before the
Closing Date shall have been satisfied or performed in all material respects.

        (c)    Absence of Proceedings. No Proceeding shall have been instituted,
no Judgment shall have been issued, and no new Law shall have been enacted, on
or before the Closing Date, that seeks to or does prohibit or restrain, or that
seeks damages as a result of, the consummation of or any of the Transactions.

        (d)    Absence of Adverse Changes. Since the Date of this Agreement,
there shall not have been any change which would have a Material Adverse Effect
or any material casualty loss affecting the Specified Assets or financial
condition of the Protexx Business which would have a Material Adverse Effect or
any material change in the Specified Liabilities, in each case which Material
Adverse Effect is or will be material under either GAAP or applicable legal
principles to Protexx or Protexx’s Business; provided, that, none of the
following shall constitute a Material Adverse Effect for purposes of this
Section 8.2(d): (i) any circumstance, change or effect arising out of, resulting
from or relating to the announcement or pendency of the Transactions or
compliance with the terms of, or the taking of any action required by, this
Agreement; or (ii) any circumstance, change or effect arising out of, resulting
from or relating to any act or omission of WidePoint or any of its affiliates.

        (e)    Hart-Scott-Rodino. All applicable waiting periods under the HSR
Act with respect to the Transactions contemplated by this Agreement shall have
expired on or before the Closing Date, and neither the Federal Trade Commission
nor Department of Justice shall have taken any action to prohibit the
consummation of the Transactions contemplated by this Agreement or to impose any
divestiture requirement as a condition thereto.

37

--------------------------------------------------------------------------------

        (f)    Consummation of Software Transfers. Prior to the date of this
Agreement, all transactions constituting the Software Transfers shall have been
consummated, with evidence thereof being attached hereto as Exhibit B.

        (g)    Consummation of Capital Asset Transfers. Prior to the date of
this Agreement, all necessary entities, including but not limited to 22THEN,
Peter Letizia and William Tabor, shall have transferred to Protexx certain
software and related intellectual property rights pursuant to the Software
Assignment Agreement attached hereto as Exhibit C, and 22THEN, Peter Letizia and
William Tabor shall have transferred to Protexx all capital assets held by
22THEN, Protexx and its Shareholders which are used in the Protexx Business
pursuant to the transfer documents attached hereto as Exhibit D.

        (h)    Intellectual Property Assignments. Prior to the Closing, the
individuals and entities set forth on Schedule 8.2(H) shall have executed and
delivered to Protexx an Intellectual Property Assignment in substantially the
form attached hereto as Exhibit E, providing for the assignment to Protexx of
any and all intellectual rights such Persons may have with respect to any and
all intellectual property used in the Protexx Business.

        (i)    Written Agreements With Consultants and Employees. Prior to
Closing, each of the persons named in Schedule 8.2(i) shall enter into and
execute the employment and/or consulting agreements and stock option agreements
attached hereto as Exhibit F with Acquisition.

        (j)    Consents. All of the Consents identified as “Material Consents”
on Schedules 4.2 or 5.2 shall have been obtained.

        (k)    Regulatory Approvals. Copies of all Consents of Governmental and
Regulatory Authorities listed in Schedules 4.2 or 5.2 shall have been obtained.
Additionally, none of the consents referred to above shall include any condition
applicable to Acquisition’s operations after the Closing which is, in the
reasonable judgment of WidePoint, materially adverse in any manner to
Acquisition’s operations after the Closing; provided, however, that any
condition that constitutes a requirement that Acquisition comply and
Acquisition’s operations be conducted in accordance with applicable Law shall
not be deemed to be materially adverse for purposes of this Section 8.2(k).

        (l)    Minimum Financial Condition. The Specified Assets shall be
subject to certain minimum amounts, the Specified Liabilities shall be subject
to certain maximum amounts, and the Protexx Business to be acquired by
Acquisition shall be subject to certain minimum financial requirements, all as
to be mutually agreed upon by Protexx, Acquisition and WidePoint prior to the
Closing and set forth in Schedule 8.2(l) hereto.

        (m)    Consummation of Private Equity Transaction. Prior to the Closing,
WidePoint shall have consummated and closed upon the private sale of WidePoint
equity securities in a PIPE transaction.

38

--------------------------------------------------------------------------------


SECTION 9: CLOSING AND OBLIGATIONS AT CLOSING

    9.1.           Closing. The closing of the Transaction (the “Closing”) will
take place at the offices of Foley & Lardner LLP, 3000 K Street, N.W., Suite
500, Washington, D.C. 20007 or at such other place as the parties hereto
mutually agree, at 12 p.m., local time on: (a) the fifth business day following
the day all conditions set forth in Section 8 have been satisfied, or if
permissible, waived in accordance with this Agreement; or (b) on such other date
mutually agreeable to the parties hereto on which all such conditions have been
satisfied, or if permissible, waived in accordance with this Agreement (such
date on which the Closing occurs shall be the “Closing Date”). At the Closing
there shall be delivered to WidePoint, Acquisition and Protexx the certificates
and other documents and instruments required to be delivered under Sections 8
and 9.

    9.2.           Protexx’s Obligations at Closing. At the Closing, Protexx or
the Protexx Management Shareholders shall deliver, or cause to be delivered, as
applicable, the following to WidePoint:

        (a)    Specified Assets. Possession and control of Protexx’s Business,
all of the Specified Assets, and all of the Protexx Real Property and Protexx’s
Tangible Property, including all applicable keys, access cards and other entry
devices.

        (b)    Documents of Transfer. Such bills of sale, assignments, deeds,
endorsements, affidavits, and other instruments and documents of sale, transfer,
assignment and conveyance as WidePoint may reasonably require in order to
lawfully and effectively sell, transfer, assign and convey to Acquisition all
right, title and interest in and to all of the Specified Assets, in each case in
form reasonably acceptable to WidePoint, dated as of the Closing Date, and duly
executed and, if necessary, acknowledged by Protexx and any other necessary
entities.

        (c)    Name Change. A proper Amendment to Protexx’s Articles of
Organization, dated the Closing Date and duly executed on behalf of Protexx, in
form acceptable for immediate filing with the appropriate office, changing
Protexx’s corporate name to a name that is not similar to Protexx’s current name
or any product or other name used by Protexx and included in the Specified
Assets. From and after the Closing, Acquisition shall have the sole right and
title to own and utilize the names of Protexx, 22THEN and Protexx Americas.

        (d)    Compliance Certificates. A Certificate executed by the Protexx
Management Shareholders, in each case with respect to itself, that each of the
representations, warranties and certifications made by such party in this
Agreement, including in any Disclosure Schedules (as modified by any Disclosure
Schedule Change) is true and correct in all respects as of the Closing Date
(except that representations and warranties that by their terms speak as of the
date of this Agreement or some other date shall be true and correct only as of
such date), and that all of the covenants and agreements in this Agreement to be
satisfied or performed by such party on or before the Closing Date have been
satisfied or performed in all material respects.

39

--------------------------------------------------------------------------------

        (e)    Update of Certain Information. A document or set of documents
identifying: (i) all Specified Contracts (grouped by the categories set forth in
Section 4.14) to which Protexx is a party or by which Protexx is bound that have
been entered into or by which Protexx has become bound subsequent to the date
hereof and through the Closing Date; (ii) all Specified Contracts terminated
subsequent to the date hereof and through the Closing Date which are terminable
at will or which by their terms terminate prior to the Closing Date; (iii) all
new Employees who have been hired by Protexx and all independent contractors who
have been engaged by Protexx, in each case subsequent to the date hereof and
through the Closing Date and the applicable information regarding each such
employee, and independent contractor required to be set forth with respect to
employees and independent contractors in Schedule 4.15; (iv) all bonuses paid or
adjustments to compensation made in the ordinary course of business, consistent
with Protexx’s past practice, subsequent to the date of this Agreement and
through the Closing Date; and (v) each new customer of Protexx who have become
such subsequent to the date hereof and through the Closing Date and the
applicable information regarding each such customer required to be set forth
with respect to customers in Schedule 4.17.

        (f)    Consents. The original signed copies of all Consents, including
but not limited to landlord consents, identified as “Material Consents” on
Schedule 4.2 (the “Material Consents”), to the extent obtained prior to the
Closing.

        (g)    Certified Approvals of Protexx. Certified copies of the approvals
of the officers and shareholders of Protexx authorizing and approving this
Agreement and the consummation of the Transactions to which Protexx is a party.

        (h)    Incumbency Certificate of Protexx. Incumbency certificates
relating to each person executing (as an officer or otherwise on behalf of
another person) this Agreement and any other document or instrument executed and
delivered to WidePoint or Acquisition by Protexx pursuant to the terms hereof.

        (i)    Executed employment and/or Consulting Agreements. Executed copies
of the agreements required pursuant to Section 8.2(i).

        (j)    Opinion of Counsel. An opinion of Manuel & Rosenfeld LLP, counsel
to Protexx, 22THEN and Protexx Americas, and the Protexx Management Shareholders
addressed to WidePoint and dated the Closing Date, with respect to matters set
forth in Exhibit G.

        (k)    Other Documents. All other agreements, certificates and
instruments reasonably requested by WidePoint in order to fully consummate and
make effective the Transactions and carry out the purposes and intent of this
Agreement.

    9.3.           WidePoint’s and Acquisition’s Obligations at Closing. At the
Closing, WidePoint and Acquisition shall deliver the following to Protexx:

        (a)    Purchase Price. To Protexx by bank check the Cash Amount, subject
to adjustment in accordance with this Agreement, and such other consideration as
required by Section 3 hereof.

        (b)    Assumption of Liabilities. Such undertakings and instruments of
assumption as Protexx may reasonably require in order to evidence the assumption
by Acquisition of the Specified Liabilities, in each case in a form reasonably
acceptable to Protexx, dated as of the Closing Date, and duly executed and, if
necessary, acknowledged by Acquisition.

40

--------------------------------------------------------------------------------

        (c)    Compliance Certificate. A certificate executed by the chief
executive officer or chief financial officer of WidePoint and a certificate
executed by an officer of Acquisition that each of the representations,
warranties and certifications made by WidePoint and Acquisition in this
Agreement, including in any Disclosure Schedule (as modified by any Disclosure
Schedule Change) is true and correct as of the Closing Date (except those
representations and warranties that by their terms speak as of the date of this
Agreement or some other date shall be true and correct only as of such date) and
that all of the covenants and agreements in this Agreement to be satisfied or
performed by WidePoint or Acquisition on or before the Closing Date have been
satisfied or performed in all material respects.

        (d)    Certified Resolutions. A certified copy of the resolutions of the
Board of Directors of both WidePoint and Acquisition authorizing and approving
this Agreement and the consummation of the Transactions with respect to each of
WidePoint and Acquisition.

        (e)    Incumbency Certificates. Incumbency certificates relating to each
person executing on behalf of WidePoint or Acquisition (as a corporate officer
or otherwise on behalf of another person) this Agreement any other document or
instrument executed and delivered to Protexx by WidePoint or Acquisition
pursuant to the terms hereof.

        (f)    Other Documents. All other agreements, certificates and
instruments reasonably requested by Protexx in order to fully consummate and
make effective the Transactions and carry out the purposes and intent of this
Agreement.


SECTION 10: TERMINATION, AMENDMENT AND WAIVER

    10.1.           Termination. This Agreement may be terminated, and the
transactions contemplated hereby may be abandoned, at any time prior to the
Closing Date:

        (a)     by mutual written agreement of the parties hereto duly executed
and delivered;

        (b)     by either WidePoint or Acquisition, on one hand, or Protexx on
the other hand, upon written notification to the non-terminating party by the
terminating party:

            (i)     at any time after December 31, 2008, if the Asset Purchase
shall not have been consummated on or prior to such date and such failure to
consummate the Asset Purchase is not caused by a breach of this Agreement by the
terminating party;

            (ii)     if the Protexx shareholder approval with respect to this
Agreement and the Asset Purchase shall not be obtained by July 31, 2008;

            (iii)     if any Governmental or Regulatory Entity, the taking of
action by which is a condition to the obligations of Protexx, WidePoint or
Acquisition to consummate the Transactions, shall have determined not to take
such action and all appeals of such determination shall have been taken and have
been unsuccessful;

            (iv)     if there has been a material breach of any representation,
warranty, covenant or agreement on the part of the non-terminating party set
forth in this Agreement which breach cannot be cured or has not been cured
within thirty (30) days following receipt by the non-terminating party of notice
of such breach from the terminating party or assurance of such cure reasonably
satisfactory to the terminating party shall not have been given by or on behalf
of the non-terminating party within such thirty (30) day period;

41

--------------------------------------------------------------------------------

            (v)     if any court of competent jurisdiction or other competent
Governmental or Regulatory Entity shall have issued an Order making illegal or
otherwise restricting, preventing or prohibiting the Asset Purchase or any of
the other Transactions.

        (c)     WidePoint if between the date of this Agreement and the Closing
Date any Disclosure Schedule Change delivered by Protexx or the Protexx
Management Shareholders pursuant to this Agreement discloses, in the reasonable
business judgment of WidePoint, a new event or condition or events or conditions
which, either individually or in their aggregate, could have a detrimental
effect, including but not limited to a Material Adverse Effect, to Protexx or
Protexx’s Business, provided that: (i) WidePoint shall have notified Protexx
within ten (10) business days after such delivery that WidePoint believes, in
its reasonable business judgment, the Disclosure Schedule Change(s) disclose
event(s) or condition(s) which either individually or in the aggregate could
have such a detrimental effect; (ii) WidePoint shall have negotiated in good
faith with Protexx with respect to appropriate adjustments (if any) to the terms
of this Agreement to reflect such new event(s) or condition(s); and (iii) the
parties shall have failed to agree on such adjustments; provided, further, that
none of the following shall constitute a detrimental effect for purposes of this
Section 10.1(c): (A) any circumstance, change or effect affecting generally the
United States economy or world equity markets or any material portion thereof;
(B) any circumstance, change or effect arising out of, resulting from or
relating to the announcement or pendency of the Transactions or compliance with
the terms of, or the taking of any action required by, this Agreement; or (C)
any circumstance, change or effect arising out of, resulting from or relating to
any act or omission of WidePoint or any of its affiliates.

    10.2.           Effect of Termination. If this Agreement is validly
terminated by either WidePoint or Acquisition on the one hand, or Protexx on the
other, pursuant to Section 10.1, this Agreement will forthwith become null and
void and there will be no liability or obligation on the part of either
WidePoint and Acquisition on one hand or Protexx, and the Protexx Management
Shareholders on the other (or any of their respective representatives or
affiliates), except: (i) that nothing contained herein shall relieve any party
hereto from liability for breach of its representations, warranties, covenants
or agreements contained in this Agreement; and (ii) that the provisions of
Sections 6.11 and 15.1 and, except as provided in the next succeeding sentence,
the provisions with respect to expenses in Section 15.2 will continue to apply
following any such termination. Notwithstanding any other provision in this
Agreement to the contrary, upon termination of this Agreement pursuant to
Section 10.1(b)(iv), Protexx and the Protexx Management Shareholders will remain
liable to WidePoint and Acquisition for any breach of this Agreement by Protexx
or the Protexx Management Shareholders existing at the time of such termination,
and WidePoint and Acquisition will remain liable to Protexx and the Protexx
Management Shareholders for any breach of this Agreement by WidePoint and
Acquisition existing at the time of such termination, and WidePoint and
Acquisition or Protexx and the Protexx Management Shareholders, as applicable,
may seek such remedies, including damages and fees of attorneys, against the
other with respect to any such breach as are provided in this Agreement or as
are otherwise available at Law or in equity.

42

--------------------------------------------------------------------------------

    10.3.           Amendment. This Agreement may be amended, supplemented or
modified by action taken by or on behalf of the respective duly authorized
officer or manager, as the case may be, of each of the parties hereto at any
time prior to the Closing, whether prior to or after adoption of this Agreement
by Protexx’s shareholders, but after such adoption and approval only to the
extent permitted by applicable Law. No such amendment, supplement or
modification shall be effective unless set forth in a written instrument duly
executed by or on behalf of each party hereto.

    10.4.           Waiver. Subject to the other terms and conditions of this
Agreement, at any time prior to the Closing any party hereto, by action taken by
or on behalf of its duly authorized officer or manager, as the case may be, may
to the extent permitted by applicable Law: (a) extend the time for the
performance of any of the obligations or other acts of the other parties hereto;
(b) waive any inaccuracies in the representations and warranties of the other
parties hereto contained herein or in any document delivered pursuant hereto; or
(c) waive compliance with any of the covenants, agreements or conditions of the
other parties hereto contained herein. No such extension or waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the party extending the time of performance or waiving any such inaccuracy or
non-compliance. No waiver by any party of any term or condition of this
Agreement, in any one or more instances, shall be deemed to be or construed as a
waiver of the same or any other term or condition of this Agreement on any
future occasion.


SECTION 11: PROTEXX EMPLOYEES NOT HIRED BY ACQUISITION

    11.1.           Affected Employees. Protexx shall be responsible for
compliance with all Laws related to the termination by Protexx of Protexx’s
employees who are not employed by Acquisition from and after the Closing (the
“Affected Employees”), including, but not limited to, the Worker Adjustment and
Retraining Notification (“WARN”) Act 29 U.S.C. §2101-2109. WidePoint and
Acquisition shall not be responsible in any manner whatsoever for any
Obligations of any type whatsoever to any Affected Employees. 22THEN and Protexx
Americas do not have any employees.

    11.2.           Employee and Benefits Responsibilities/Obligations.
Acquisition and WidePoint shall not in any manner assume or be liable for any
Obligations to any or all employees of Protexx, including Obligations under
Protexx’s payroll savings, profit sharing and/or other retirement plans
(“Protexx’s Retirement Plans”), Obligations under Protexx’s Group Insurance
Plans and Obligations for severance pay and other termination benefits shall
include any properly accrued but unpaid regular compensation for the current
payroll period as of the Closing Date and any properly accrued vacation pay,
sick pay and personal time pay as of the Closing Date, all of which shall be the
sole responsibility of Protexx.

    11.3.           Payroll Tax. Protexx agrees to make a clean cut-off of
payroll and payroll tax reporting with respect to the Affected Employees, paying
over to the federal, state and city governments those amounts respectively
withheld or required to be withheld for periods ending on or prior to the
Effective Time. Protexx also agrees to issue, by the date prescribed under
applicable IRS rules and regulations, Forms W-2 for wages paid through the
Effective Time.

    11.4.           Employee Benefit Plans.

43

--------------------------------------------------------------------------------

        (a)    401(k) Plan. Prior to the Closing Date, Protexx shall amend its
401(k) plan to fully vest all participants, and shall authorize the termination
of such plan.

        (b)    Group Insurance Plans. Protexx shall be solely responsible for
employee claims that are incurred but not paid at any time under any insurance
plans or other benefits provided by Protexx to its employees.

        (c)    COBRA Coverage. Protexx shall assume all responsibility and
obligation to provide COBRA continuation coverage for the period prescribed
under any and all applicable Laws. Protexx shall indemnify and hold harmless
WidePoint and Acquisition for any costs, expenses and liability arising from
such COBRA coverage.

    11.5.           No Third-Party Rights. Nothing in this Agreement, express or
implied, is intended to confer upon any of Protexx’s employees, former
employees, job applicants, any association or group of such persons or any
Affected Employees any rights or remedies of any nature or kind whatsoever under
or by reason of this Agreement, including, without limitation, any rights of
employment.


SECTION 12: CERTAIN OBLIGATIONS OF PROTEXX AND THE PROTEXX MANAGEMENT
SHAREHOLDERS AFTER CLOSING

    12.1.           Transition and Cooperation. From and after the Closing Date:
(a) Protexx and the Protexx Management Shareholders shall fully cooperate to
transfer to WidePoint the control and enjoyment of Protexx’s Business and the
Specified Assets; (b) none of Protexx or the Protexx Management Shareholders the
shall take any action or fail to take any action in bad faith, directly or
indirectly, alone or together with others, which obstructs or impairs the smooth
assumption by WidePoint through Acquisition of Protexx’s Business; and (c)
Protexx and the Protexx Management Shareholders shall promptly deliver to
WidePoint all correspondence, papers, documents and other items and materials
received by any of them or found to be in their possession that constitute Books
and Records of Protexx transferred to Acquisition pursuant to this Agreement.

    12.2.           Use of Names. Beginning immediately after the Closing Date,
Protexx and the Protexx Management Shareholders shall not use, and shall cease
all existing use, of all entity names, fictitious names, product names and other
names used by Protexx at any time on or before the Closing Date and included in
the Specified Assets, except as may be necessary to perform their obligations
hereunder or as may be necessary to exercise any rights or take any actions
relating to the Assets of Protexx that are not Specified Assets or the
Obligations of Protexx that are not Specified Liabilities. Upon WidePoint’s or
Acquisition’s request, Protexx and the Protexx Management Shareholders shall
promptly sign all Consents and other documents that may be necessary to allow
Acquisition to use or appropriate the use of any name used by Protexx at any
time on or before the Closing Date.

    12.3.           Contract Matters. After the Closing, each Contract
(“Transferred Contract”) as to which (a) the Contract Rights of Protexx are
included in the Specified Assets, and (b) Consent to the assignment thereof from
Protexx to Acquisition may be required under such Transferred Contract or
applicable Law but was not obtained on or before the Closing Date, shall be
handled in accordance with the following provisions, to the fullest extent
permitted pursuant to such Transferred Contracts and applicable Law:

44

--------------------------------------------------------------------------------

        (a)    Consent. Protexx and the Protexx Management Shareholders shall
use commercially reasonable efforts (which shall not include payment for
obtaining a Consent) to cooperate with Acquisition in Acquisition’s efforts to
obtain Consent to the assignment of such Transferred Contract. If and when
Consent to assignment of such Transferred Contract is obtained, such Transferred
Contract shall no longer be subject to the provisions of this Section 12.3.

        (b)    Subcontracting. Protexx and the Protexx Management Shareholders
shall use commercially reasonable efforts to make available to Acquisition all
Contract Rights and other benefits of such Transferred Contract, on a
subcontract or sublease basis or in some other appropriate manner reasonably
requested by WidePoint to the fullest extent permitted pursuant to the
Transferred Contract and applicable Law, and Acquisition shall be considered an
independent subcontractor or sublessee of Protexx, or an agent of Protexx, with
respect to all matters concerning such Transferred Contract. Without limiting
the foregoing, Acquisition shall be considered Protexx’s agent for purposes of
(i) collecting all amounts that may be due from the other party or parties to
such Transferred Contract; and (ii) negotiating or otherwise handling all
disputes and issues that may arise in connection with such Transferred Contract,
other than such disputes or issues as to which Protexx and/or Letizia or Tabor
are obligated to indemnify WidePoint or Acquisition hereunder. Until Consent to
assignment of each Transferred Contract is obtained, Acquisition shall use
commercially reasonable efforts to perform in accordance with the provisions of
such Transferred Contract. Acquisition shall be entitled to retain all payments
due from the other party or parties under the Transferred Contracts. Without
Acquisition’s prior written consent, Protexx shall not agree to any amendment,
modification, extension, renewal, termination or other change in the terms of
such Transferred Contract, nor shall Protexx exercise any Contract Right under
such Transferred Contract.

        (c)    Buyer’s Instructions. At Acquisition’s direction and expense,
Protexx and the Protexx Management Shareholders shall (a) notify the other party
or parties to such Transferred Contract that Acquisition is Protexx’s
subcontractor, sublessee or agent with respect thereto and that all further
payments, notices and other communications with respect thereto shall be
directed to Acquisition; (b) agree to such amendments, modifications,
extensions, renewals, terminations or other changes in the terms of such
Transferred Contract as Acquisition determines, in its sole discretion, are
advisable; and (c) exercise any Contract Right under such Transferred Contract
at such time and in such manner as Acquisition determines, in its sole
discretion, to be advisable.

        (d)    Collateral Assignment. Effective as of the Closing Date, Protexx
hereby collaterally assigns to Acquisition, and grants to Acquisition a security
interest in, all of Protexx’s contract rights under such Transferred Contract
and all cash and non-cash proceeds thereof, as security for the prompt and
timely satisfaction and performance of Protexx’s obligations under this Section
12.3. Protexx shall deliver to Acquisition at Closing possession of any original
executed copy of such Transferred Contract in the possession of Protexx.
Effective as of the Closing Date, Protexx hereby appoints Acquisition as
Protexx’s attorney to take such actions, in Protexx’s name and on its behalf, as
such attorney determines, in its sole discretion, to be necessary or advisable
to protect, perfect and continue perfected the security interest granted
hereunder including the execution and filing of such financing statements and
other instruments and documents as such attorney determines, in its sole
discretion, to be necessary or advisable for such purposes.

45

--------------------------------------------------------------------------------

        (e)    Further Assurances. At any time and from time to time after the
Closing Date, at Acquisition’s request and expense, and without further
consideration, Protexx and the Protexx Management Shareholders shall promptly
execute and deliver all such further agreements, certificates, instruments and
documents, and perform such further actions, as Acquisition may reasonably
request in order to fully consummate the transactions contemplated hereby and
carry out the purposes and intent of this Agreement. Without limiting the
generality of the foregoing, Protexx shall timely file all Tax Returns and pay
all Taxes required to be filed and paid with respect to the Assets, business and
operations of Protexx for all periods beginning before and ending on, before or
after the Closing Date.


SECTION 13: OPERATIONS OF ACQUISITION AFTER CLOSING

    13.1.           Acquisition’s Operations during Earnout Period. (a) During
the Earnout Period, WidePoint and Acquisition agree that Acquisition’s
Operations shall be conducted in accordance with the commercially reasonable
directions of the Board of Directors of Acquisition, taking into account, among
other things, the impact of their decisions on the ability of Protexx to qualify
to receive the Earnout Amount and the amount of any such Earnout Amount. During
the Earnout Period, WidePoint and Acquisition agree to (i) loan or otherwise
provide to Acquisition an aggregate of Five Hundred Thousand Dollars
($500,000.00) for the working capital needs of Acquisition’s Operations in
accordance with the pro forma budget and Schedule 13.1 hereto, as may be
modified at any time as determined in the reasonable business judgment of the
Board of Directors of Acquisition, with such amount to be loaned or otherwise
provided to Acquisition to be reduced by the outstanding balance at the Closing
of all amounts owed by Protexx to WidePoint under the terms of the Revolving
Line of Credit Agreement and Promissory Notes which are outstanding between
WidePoint and Protexx at the Closing, and (ii) provide up to an additional Five
Hundred Thousand Dollars ($500,000.00) to Acquisition at the times and in the
amounts as determined in the reasonable business judgment of the Board of
Directors of Acquisition to support the performance by Acquisition of its pro
forma financial projections as attached hereto as Exhibit H and all contracts
which are awarded to Acquisition during the calendar year of 2008 with projected
EBITDA in sufficient amounts to justify pursuing such contracts, as determined
by the Board of Directors of Acquisition. Notwithstanding anything contained in
this Agreement to the contrary, upon the satisfaction by WidePoint and/or
Acquisition of the provisions of this Section 13.1, then WidePoint and
Acquisition shall not have any further obligations to support the Protexx
Business as acquired by Acquisition under this Agreement, and nothing herein
shall affect the sole and exclusive ownership by Acquisition of the Specified
Assets.

        (b)     The Board of Directors of Acquisition from and after the Closing
shall consist of Steve Komar, James McCubbin and Peter Letizia, with Peter
Letizia remaining as a member of the Board of Directors of Acquisition after the
Closing as long as Peter Letizia remains employed by Acquisition following the
Closing.

46

--------------------------------------------------------------------------------

        (c)     The executive officers of Acquisition from and after the Closing
shall be Peter Letizia, as President and Chief Executive Officer, and James
McCubbin, as Chief Financial Officer, Treasurer, and Secretary.


SECTION 14: INDEMNIFICATION AND HOLDBACK

    14.1.           Indemnification Adjustment and Payment of Holdback. The
Purchase Price shall be reduced from time to time by the full aggregate amount
(the “Indemnification Adjustment”) owed to WidePoint or Acquisition under this
Section 14 as adjusted, if applicable, to reflect the provisions of Sections
14.5 and 14.6, as a result of any Indemnification Matters (as defined in Section
14.4).

    14.2.           Indemnification by Protexx and the Management Shareholders.
From and after the Closing Date, Protexx, Letizia and Tabor shall, jointly and
severally, indemnify and hold harmless WidePoint, Acquisition, and their
respective successors and permitted assigns, and their respective directors,
officers, employees, agents and representatives, from and against any and all
actions, suits, claims, demands, debts, liabilities, obligations, losses,
damages, costs, expenses, judgments and settlements, including reasonable
attorney’s fees and court costs (excluding any of the foregoing to the extent
reserved on the Closing Balance Sheet) incurred by such persons, arising out of
or caused by, directly or indirectly, any of the following:

(i)         Any breach by Protexx, 22THEN, and/or the Protexx Management
Shareholders of any warranty or representation made by Protexx, 22THEN, or the
Protexx Management Shareholders in or pursuant to this Agreement;


(ii)         Any failure or refusal by Protexx, 22THEN, and/or the Protexx
Management Shareholders to satisfy or perform any covenant of such person in
this Agreement required to be satisfied or performed by any or all of them;


(iii)         Any matter, event or condition specified in a Disclosure Schedule
Change, other than matters, events or conditions as to which WidePoint has
provided a prior written consent pursuant to Section 6.2 hereof;


(iv)         Any deficiency, adjustment or assessment for Taxes made against or
imposed upon Protexx or 22THEN (or any of their predecessors or successors);


(v)         Any Obligation of Protexx other than those expressly included in the
Specified Liabilities including: (i) any of the types of Obligations
specifically excluded from the Specified Liabilities under Section 2.2; (ii) any
such Obligation that may be imposed upon Acquisition as a result of the failure
by Protexx to comply with any bulk sales, bulk transfer, fraudulent conveyance
or similar Law of any jurisdiction that may be applicable to some or all of the
Transactions contemplated by this Agreement; and (iii) any such Obligation that
may be imposed upon Acquisition or its affiliates as a result of any Law under
which Acquisition or its affiliates may have successor liability for any Tax or
other Obligations of Protexx or 22THEN for all periods ending on or before the
Closing Date and the pre-Closing portion of any period that begins before the
Closing Date and ends after the Closing Date.


47

--------------------------------------------------------------------------------

(vi)         Any Proceeding or Claim against Acquisition or WidePoint by or on
behalf of any employee of Protexx who is not employed by Acquisition at the
Closing.


(vii)         Any Proceeding or Claim against Acquisition by or on behalf of any
Person who, after the Closing hereunder, purchases or receives any equity
interest in Protexx, which Proceeding relates to Protexx, its business, Assets
or ownership.


(viii)         Any Proceeding or Claim against Acquisition or WidePoint by or on
behalf of any Person who, before or after the Closing hereunder, asserts any
claim against Protexx or any of the Protexx Management Shareholders relating to
Protexx, its business, Assets or ownership.


        Limitation of Indemnification. No indemnification is provided hereunder
with respect to any financial projection, pro forma statement or forward-looking
statement.

        From and after the Closing Date, Manuel agrees to provide, at no cost to
any Person, all legal services, fees, costs and expenses of any and all types
whatsoever necessary to defend each and all of WidePoint, Acquisition, Protexx,
Letizia, Tabor, and all the officers, directors and shareholders of each such
Person from and against any and all claims, demands, assertions, allegations
and/or any other attempt by Howard Hellman or any Person affiliated with or
claiming through Howard Hellman relating to any software and other intellectual
property which are part of the Specified Assets being acquired by Acquisition
and WidePoint under this Agreement.

    14.3.           WidePoint’s Indemnification. From and after the Closing
Date, WidePoint shall indemnify and hold harmless Protexx and its directors,
officers, employees, representatives, heirs, estates, personal representatives
and agents, from and against any and all actions, suits, claims, demands, debts,
liabilities, obligations, losses, damages, costs, expenses, judgments and
settlements, including reasonable attorney’s fees and court costs incurred by
such persons, arising out of or caused by, directly or indirectly, any of the
following:

        (a)     Any breach by WidePoint or Acquisition of any warranty or
representation made by WidePoint or Acquisition in or pursuant to this
Agreement;

        (b)     Any failure or refusal by WidePoint or Acquisition to satisfy or
perform any covenant of such person in this Agreement required to be satisfied
or performed by either or both of them;

        (c)     Any Obligations arising after the Closing Date with respect to
Specified Contract or Specified Liability; and

        (d)     Any Obligations arising after the Closing Date with respect to
Transferred Contracts subject to the provisions of Section 12.3; and

        (e)     Except to the extent to which indemnification is provided
pursuant to Section 14.2, and except for Obligations of Protexx or the Protexx
Management Shareholders pursuant to this Agreement, any Obligations of
Acquisition or any of its subsidiaries arising from or attributable to all
periods beginning after the Closing Date and the post-Closing portion of any
period that begins before the Closing Date and ends after the Closing Date.

48

--------------------------------------------------------------------------------

    14.4.           Indemnification Procedures. With respect to each event,
occurrence or matter (an “Indemnification Matter”) as to which WidePoint or
Acquisition, on the one hand, or Protexx on the other hand, as applicable (the
“Indemnitee”) is entitled to indemnification from the other, as applicable (the
“Indemnitor”) under Section 14.2 or Section 14.3:

        (a)     Within ten (10) days after the Indemnitee receives written
documents underlying the Indemnification Matter or, if the Indemnification
Matter does not involve a third party action, suit, claim or demand, promptly
after the Indemnitee first has actual knowledge of the Indemnification Matter,
the Indemnitee shall give notice to the Indemnitor (“Claim Notice”) of the
nature of the Indemnification Matter and the amount demanded or claimed in
connection therewith (“Claim Amount”), together with copies of any such written
documents. Failure to give such notice shall not affect the Indemnitor’s duty or
obligations under this Section 14, except: (i) to the extent Indemnitor is
prejudiced thereby; or (ii) as otherwise provided in Section 14.5(c).

        (b)     If a third party action, suit, claim or demand is involved,
then, upon receipt of notice from the Indemnitee of such third party action,
suit, claim or demand (“Indemnification Notice”), the Indemnitor shall, at its
expense and through counsel of its choice, promptly assume and have sole control
over the litigation, defense or settlement (the “Defense”) of the
Indemnification Matter, except that: (i) the Indemnitee may, at its option and
expense and through counsel of its choice, participate in (but not control) the
Defense; (ii) if the Indemnitee reasonably believes that the handling of the
Defense by the Indemnitor may have a material adverse effect on the Indemnitee,
its business or financial condition, or its relationship with any customer,
prospect, supplier, employee, salesman, consultant, agent or representative,
then the Indemnitee may, at its option and expense and through counsel of its
choice, assume control of the Defense, provided that the Indemnitor shall be
entitled to participate in the Defense at its expense and the Indemnitee shall
not consent to any Judgment or agree to any settlement without the Indemnitor’s
prior written consent, which consent shall not be unreasonably withheld; (iii)
the Indemnitor shall not consent to any Judgment, or agree to any settlement,
without the Indemnitee’s prior written consent, which consent shall not be
unreasonably withheld; and (iv) if the Indemnitor does not promptly assume
control over the Defense or, after doing so, does not continue to prosecute the
Defense in good faith, the Indemnitee may, at its option and through counsel of
its choice and at the Indemnitor’s expense, assume control over the Defense and
the Indemnitee shall not consent to any Judgment or agree to any settlement,
without the Indemnitor’s prior written consent, which consent shall not be
unreasonably withheld. In any event, the Indemnitor and the Indemnitee shall
fully cooperate with each other in connection with the Defense, including by
furnishing all available documentary or other evidence as is reasonably
requested by the other.

        (c)     The final amount owed by the Indemnitor to the Indemnitee (if
any) shall be determined by a final Judgment (without further right of appeal)
or by a settlement agreement or similar Contract executed by the parties
involved, and shall be adjusted, if applicable, to reflect the provisions of
Sections 14.5 and 14.6 (“Indemnification Amount”). At any time after such
Judgment is rendered or such settlement agreement or similar Contract is
executed, the Indemnitee may give notice to the Indemnitor (“Payment Notice”)
demanding payment of the Indemnification Amount.

49

--------------------------------------------------------------------------------

        (d)     In cases where the Indemnitors are Protexx, Letizia and/or
Tabor, the final amount owed by the Indemnitor to the Indemnitee shall be
automatically deducted from the Purchase Price until it is depleted, and
thereafter Protexx, Letizia and/or Tabor shall, subject to the other provisions
of this Section 14, be liable, jointly and severally, for the payment of any
portion of such final amount remaining to be paid within five (5) business days
after Payment Notice is given.

        (e)     In cases where the Indemnitor is WidePoint, WidePoint shall pay
the Indemnification Amount to Protexx within five (5) business days after the
Payment Notice is given. Such payment may be made either by submitting payment
by wire transfer of immediately available United States federal funds or by
certified check.

    14.5.           Limits on Indemnification. Indemnitor’s liability under this
Section 14 shall be limited as follows:

        (a)    Deductible. No amount shall be payable by the Indemnitor under
this Section 14 unless and until the aggregate amount otherwise payable by such
Indemnitor under this Section 14 exceeds Five Thousand Dollars ($5,000.00) (the
“Deductible”), in which event such Indemnitor shall pay only the amount payable
by such Indemnitor under this Section 14 in excess of the Deductible amount and
all future amounts that become payable by such Indemnitor under this Section 14
from time to time thereafter.

        (b)    Time Period. With respect to all Indemnification Matters, the
Indemnitor shall not be liable as to any such Indemnification Matter for which
the Indemnitee does not give a Claim Notice to the Indemnitor in accordance with
Section 14.4(a) within eighteen (18) months following the Closing Date.

    14.6.           Exceptions to Limitations. None of the limitations set forth
in Section 14.5 shall apply in the case of any Indemnification Matter involving:
(a) intentional misrepresentation, fraud or a criminal matter; (b) record or
beneficial ownership of any of the equity interests of Protexx; (c) a Disclosure
Schedule Change; (d) title to or infringement caused by any Software,
technology, service or product which, at any time before Closing, was marketed,
licensed, maintained, supported, owned, or claimed to have been owned by
Protexx; (e) Taxes; (f) the representations and warranties contained in Section
4.12; (g) the representations and warranties contained in Section 4.18; (h) the
covenants and agreements set forth in Section 13.2; (i) any indemnification
claim made by WidePoint pursuant to Sections 14.2(e), 14.2(f) or 14.2(g); (k)
any indemnification claim made by Protexx or the Protexx Management Shareholders
pursuant to Sections 14.3(c), (d) or (e); and (l) covenants or other obligations
to be performed after Closing.


SECTION 15: OTHER PROVISIONS

    15.1.           Publicity. At all times after the Closing Date, without the
prior written consent of the other parties, no party hereto shall make any
public announcement regarding the Transactions, except as required by the
applicable regulations or rules of the SEC, AMEX or any Governmental or
Regulatory Entities.

50

--------------------------------------------------------------------------------

    15.2.           Fees and Expenses. Except as otherwise expressly set forth
in this Agreement, WidePoint shall pay all of the fees and expenses incurred by
it and/or Acquisition on the one hand, and Protexx shall pay all of the fees and
expenses incurred by it and the Protexx Management Shareholders on the other
hand, in negotiating and preparing this Agreement (and all other Contracts and
documents executed in connection herewith or therewith) and in consummating the
Transactions.

    15.3.           Notices. All notices, consents or other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or one (1)
business day after being sent by a nationally recognized overnight delivery
service, postage or delivery charges prepaid or five (5) business days after
being sent by registered or certified mail, return receipt requested, postage
charges prepaid. Notices also may be given by prepaid facsimile and shall be
effective on the date transmitted if confirmed within 48 hours thereafter by a
signed original sent in one of the manners provided in the preceding sentence.
Notices shall be sent to the parties at their respective addresses set forth
below. Any party may change its address for notice and the address to which
copies must be sent by giving notice of the new addresses to the other parties
in accordance with this Section 15.3, provided that any such change of address
notice shall not be effective unless and until received.

If to WidePoint or Acquisition to:  
  Mr. James T. McCubbin WidePoint Corporation One Lincoln Centre 18W140
Butterfield Road, Suite 1100 Oakbrook Terrace, Illinois 60181
with a copy to:
  Foley & Lardner LLP 3000 K Street, N.W. Washington, D.C. 20007-5143 Fax No.
(202) 672-5399 Attention: Thomas L. James, Esquire

--------------------------------------------------------------------------------

If to Protexx, 22THEN,   or the Protexx Management Shareholders:
  Attn: Peter Letizia 10 Fairway Drive, Suite 216 Deerfield Beach, Florida 33441
with copies to:
  Charles B. Manual, Jr., Esq. 1 Penn Plaza, Suite 2527 New York, New York 10119
Fax: 212-792-0998

    15.4.           Survival. All representations, warranties and covenants made
in this Agreement or pursuant hereto shall survive the date of this Agreement,
the Closing Date and the consummation of the Transactions, subject to the
provisions of Section 14.5.

    15.5.           Interpretation of Representations. Each representation and
warranty made in this Agreement or pursuant hereto is independent of all other
representations and warranties made by the same parties, whether or not covering
related or similar matters, and must be independently and separately satisfied.
Exceptions or qualifications to any such representation or warranty shall not be
construed as exceptions or qualifications to any other representation or
warranty.

    15.6.           Reliance by Parties. Notwithstanding the right of WidePoint
and Acquisition, on the one hand, and Protexx and the Protexx Management
Shareholders, on the other, to investigate the business, Assets and financial
condition of Protexx, WidePoint and Acquisition respectively, and
notwithstanding any knowledge obtainable by WidePoint, Acquisition or Protexx,
as a result of such investigations, WidePoint, Acquisition on the one hand and
Protexx and the Protexx Management Shareholders, on the other have the
unqualified right to rely upon and have relied upon, each of the representations
and warranties made by Protexx and the Protexx Management Shareholders on the
one hand, and WidePoint and Acquisition on the other, in this Agreement.

    15.7.           Entire Understanding. This Agreement, together with the
Annexes, Exhibits and Schedules (including the Disclosure Schedule Changes)
hereto, states the entire understanding among the parties with respect to the
subject matter hereof, and supersedes all prior oral and written communications
and agreements, and all contemporaneous oral communications and agreements, with
respect to the subject matter hereof, including all confidentiality letter
agreements and letters of intent previously entered into among some or all of
the parties hereto. No amendment or modification of this Agreement shall be
effective unless in writing and executed as provided for in Section 10.3 hereof.

    15.8.           Parties in Interest. This Agreement shall bind, benefit and
be enforceable by and against WidePoint and Acquisition and their respective
successors and assigns, and Protexx and the Protexx Management Shareholders and
their respective heirs, estates and personal representatives. No party shall in
any manner assign any of its or his rights or obligations under this Agreement
without the express prior written consent of the other parties.

52

--------------------------------------------------------------------------------

    15.9.           Waivers. Except as otherwise expressly provided herein, no
waiver with respect to this Agreement shall be enforceable unless in writing and
signed by the party against whom enforcement is sought. Except as otherwise
expressly provided herein, no failure to exercise, delay in exercising, or
single or partial exercise of any right, power or remedy by any party, and no
course of dealing between or among any of the parties, shall constitute a waiver
of, or shall preclude any other or further exercise of, any right, power or
remedy.

    15.10.           Severability. If any provision of this Agreement is
construed to be invalid, illegal or unenforceable by a court of competent
jurisdiction, then the remaining provisions hereof shall not be affected thereby
and shall be enforceable without regard thereto.

    15.11.           Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be an
original hereof, and it shall not be necessary in making proof of this Agreement
to produce or account for more than one counterpart hereof.

    15.12.           Section Headings. Section and subsection headings in this
Agreement are for convenience of reference only, do not constitute a part of
this Agreement, and shall not affect its interpretation.

    15.13.           References. All words used in this Agreement shall be
construed to be of such number and gender as the context requires or permits.

    15.14.           Controlling Law. THIS AGREEMENT IS MADE UNDER, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED SOLELY THEREIN, WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.

    15.15.           Jurisdiction and Process. In any action between or among
any of the parties, whether arising out of this Agreement or otherwise: (a) each
of the parties irrevocably consents to the exclusive jurisdiction and venue of
the federal and state courts located in the State of Delaware; (b) if any such
action is commenced in a state court, then, subject to applicable law, no party
shall object to the removal of such action to any federal court located in the
State of Delaware; (c) each of the parties irrevocably waives the right to trial
by jury; (d) each of the parties irrevocably consents to service of process by
first class certified mail, return receipt requested, postage prepaid, to the
address at which such party is to receive notice in accordance with Section
15.3; and (e) the prevailing parties shall be entitled to recover their
reasonable attorneys’ fees and court costs from the other parties.

    15.16.           No Third-Party Beneficiaries. Except as provided in Section
15.8, and with respect to the persons indemnified under Section 14, no provision
of this Agreement is intended to or shall be construed to grant or confer any
right to enforce this Agreement, or any remedy for breach of this Agreement, to
or upon any Person other than the parties hereto, including any customer,
prospect, supplier, employee, contractor, salesman, agent or representative of
Protexx.

53

--------------------------------------------------------------------------------

    15.17.           Bankruptcy Qualification. Each representation or warranty
made in or pursuant to this Agreement regarding the enforceability of any
Contract shall be qualified to the extent that such enforceability may be
effected by bankruptcy, insolvency and other similar Laws or equitable
principles (but not those concerning fraudulent conveyance) generally affecting
creditors’ rights and remedies.

    15.18.           No Assignment. No party may assign this Agreement without
the prior written consent of the other parties to this Agreement.


SECTION 16: DEFINED TERMS

Certain defined terms used in this Agreement and not specifically defined in
context are defined below in this Section 16. Where any group or category of
items or matters is defined collectively in the plural number, any item or
matter within such definition may be referred to using such defined term in the
singular number. Words of any gender used in this Agreement shall be held and
construed to include any other gender, unless the context otherwise requires.

    16.1.            “Accounts Receivable” means: (a) any right to payment for
goods sold, leased or licensed or for services rendered, whether or not it has
been earned by performance, whether billed or unbilled, and whether or not it is
evidenced by any Contract; (b) any note receivable; or (c) any other receivable
or right to payment of any nature provided, however, that such term shall not
include the receivables retained pursuant to the Assets of Protexx that are not
Specified Assets.

    16.2.            “Ancillary Agreement” shall have the meaning set forth in
Section 4.2(a).

    16.3.            “Asset Purchase” shall have the meaning set forth in the
introductory paragraphs of this Agreement.

    16.4.            “Assets” means any real, personal, mixed, tangible or
intangible property of any nature, including Cash Assets, prepayments, deposits,
escrows, Accounts Receivable, tangible assets (including Tangible Property),
Real Property, Software, Contract Rights, Intangibles and goodwill, and any
claims, causes of action and other legal rights and remedies.

    16.5.            “Assigned Contracts” shall have the meaning set forth in
Section 2.1(a)(v)(F).

    16.6.            “Financial Statements” shall have the meaning set forth in
Section 4.7.

    16.7.            “Books and Records” means all files, documents,
instruments, papers, books and records relating to the Protexx Business,
regardless of the medium in which such records were created or currently reside,
including without limitation the Specified Contracts, financial statements and
related work papers and letters from accountants, budgets, pricing guidelines,
ledgers, journals and policies and procedures, but specifically excluding Tax
Returns, minute books, stock record books, stock transfer ledgers, stock
certificates, membership interest certificates and books, and membership
interest transfer ledgers.

54

--------------------------------------------------------------------------------

    16.8.            “Cash Amount” shall have the meaning set forth in Section
3.1(a).

    16.9.            “Cash Assets” means any cash on hand, cash in bank or other
accounts, readily marketable securities, and other cash-equivalent liquid assets
of any nature.

    16.10.            “Claims” shall have the meaning set forth in Section 4.19.

    16.11.            “Closing” shall have the meaning set forth in Section 9.1.

    16.12.            “Closing Balance Sheet” shall have the meaning set forth
in Section 3.2.

    16.13.            “Closing Date” shall have the meaning set forth in Section
9.1.

    16.14.            “COBRA” shall mean the Consolidated Omnibus Budget
Reconciliation Act of 1985, Code Section 4980B, ERISA Sections 601-609.

    16.15.            “Code” shall mean the Internal Revenue Code of 1986 as
amended from time to time.

    16.16.            “Consent” means any consent, approval, order or
authorization of, or any declaration, filing or registration with, or any
application, notice or report to, or any waiver by, or any other action of, by
or with, any Person, which is necessary in order to take a specified action or
actions in a specified manner and/or to achieve a specified result.

    16.17.            “Contract” means any written or oral contract, agreement,
instrument, order, arrangement, commitment or understanding of any kind or
nature, including, but not limited to, sales orders, purchase orders, leases,
subleases, data processing agreements, maintenance agreements, license
agreements, sublicense agreements, loan agreements, promissory notes, security
agreements, pledge agreements, deeds, mortgages, guaranties, indemnities,
warranties, employment agreements, consulting agreements, sales representative
agreements, joint venture agreements, buy-sell agreements, subscriber
agreements, clearing agreements, options or warrants.

    16.18.            “Contract Right” means any right, power or remedy of any
kind or nature under any Contract, including rights to receive property or
services or otherwise derive benefits from the payment, satisfaction or
performance of another party’s Obligations, rights to demand another party
accept property or services or take or refrain from taking any other actions,
and rights to pursue or exercise remedies or options.

    16.19.            “Deductible” shall have the meaning set forth in Section
14.5(a).

    16.20.            “Disclosure Schedule Change” shall have the meaning set
forth in Section 6.8.

    16.21.            “Disclosure Schedules” shall have the meaning set forth in
Section 4.27.

55

--------------------------------------------------------------------------------

    16.22.            “Earnout Amount” shall have the meaning set forth in
Section 3.3(a).

    16.23.            “Earnout Payment” shall have the meaning set forth in
Section 3.3(a).

    16.24.            “Earnout Period” shall have the meaning set forth in
Section 3.3(a).

    16.25.            “Earnout Report” shall have the meaning set forth in
Section 3.3(b).

    16.26.            “Earnout Statement of Operating Income” shall have the
meaning set forth in Section 3.3(b).

    16.27.            “Effective Time” shall have the meaning set forth in
Section 3.2.

    16.28.            “Employee” shall mean all common law employees of Protexx
who are reported as such on Protexx’s payroll.

    16.29.            “Employee Benefit Plans” means any compensation,
incentive, fringe or benefit plan, program, policy, commitments or other similar
arrangements under which any employee, former employee, director or consultant
of or to Protexx, or any of its ERISA Affiliates, or any beneficiary or any such
individual, is covered, is eligible for coverage or has benefit or compensation
rights or with respect to which Protexx or any ERISA Affiliates has or may have
any liability.

    16.30.            “Encumbrance” means any lien, superlien, security
interest, pledge, right of first refusal, mortgage, easement, covenant,
restriction, reservation, conditional sale, prior assignment or other
encumbrance, claim, burden or charge of any nature.

    16.31.            “Environmental Laws” means all applicable Laws (including
consent decrees and administrative orders legally binding on the applicable
party) governing the public health and safety and protection of the environment,
including those governing the use, generation, handling, storage and disposal or
cleanup of Hazardous Substances, all as amended.

    16.32.            “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended.

    16.33.            “ERISA Affiliate” means any trade or business, whether or
not incorporated, which is a member of a controlled group or which is under
common control with Protexx within the meaning of Section 414 of the Code or
which is a member of an “affiliated service group” within the meaning of Section
414 of the Code, which includes Protexx.

    16.34.            “ERISA Plan” means any Employee Benefit Plan which is an
“employee benefit plan” within the meaning of Section 3(3) of ERISA.

    16.35.            “GAAP” means generally accepted accounting principles
under then current United States accounting rules and regulations, consistently
applied. When used in connection with Acquisition’s and its subsidiaries’
financial reporting, GAAP shall be applied consistently with Protexx’s past
practices; provided, however, in no event shall the consistent application of
historical accounting policies used by Protexx have priority over GAAP as
applied to the consolidated financial reporting of WidePoint, regardless of
materiality.

56

--------------------------------------------------------------------------------

    16.36.            “Governmental or Regulatory Entity” means any court,
tribunal, arbitrator, authority, agency, commission, official or other
instrumentality of the United States, any foreign country or any domestic or
foreign state, county, city or other political subdivision.

    16.37.            “Hazardous Substances” means: (a) any substance, waste,
contaminant, pollutant or material that has been defined, designated or
regulated by any United States federal government authority, or any state or
local government authority having jurisdiction over any Real Property as
hazardous, dangerous or toxic pursuant to any applicable Environmental Law of
any state in which any Real Property is located or any United States Law; and
(b) asbestos, polychlorinated biphenyls (“PCB’s”), petroleum, petroleum products
and urea formaldehyde.

    16.38.            “HSR Act” shall have the meaning set forth in Section
8.1(g).

    16.39.            “Indemnification Amount” shall have the meaning set forth
in Section 14.4(c).

    16.40.            “Insurance Policy” means any public liability, product
liability, general liability, comprehensive, property damage, vehicle, life,
hospital, medical, dental, disability, worker’s compensation, key man, fidelity
bond, theft, forgery, errors and omissions, directors and officers liability or
other insurance policy of any nature.

    16.41.            “Intangible” means any name, corporate name, fictitious
name, trademark, trademark application, service mark, service mark application,
trade name, brand name, product name, slogan, trade secret, know-how, patent,
patent application, copyright, copyright application, design, logo, formula,
invention, product right, technology or other intangible asset of any nature,
whether in use, under development or design, or inactive.

    16.42.            “IRS” means the United States Internal Revenue Service.

    16.43.            “Judgment” means any order, writ, injunction, citation,
award, decree or other judgment of any nature of any foreign, federal, state or
local court, governmental body, administrative agency, regulatory authority or
arbitration tribunal.

    16.44.            “Laws” means all laws, statutes, rules, regulations,
ordinances and other pronouncements having the effect of law of the United
States, any foreign country or any domestic or foreign state, county, city or
other political subdivision or of any Governmental or Regulatory Entity.

    16.45.            “Material Adverse Effect” means any material adverse
effect on: (a) the financial condition or results of operations of Protexx; (b)
the exclusive ownership and intellectual property rights held by Protexx (and/or
previously by 22THEN) with respect to any Software; or (c) any of the Assets of
third parties which are material to and used by Protexx in Protexx’s Business as
conducted immediately prior to Closing and are not readily replaceable.

    16.46.            “Material Consents” shall have the meaning set forth in
Section 9.2(g).

57

--------------------------------------------------------------------------------

    16.47.            “Obligation” means any debt, liability or obligation of
any nature, whether secured, unsecured, recourse, nonrecourse, liquidated,
unliquidated, accrued, absolute, fixed, contingent, ascertained, unascertained,
known, unknown or otherwise.

    16.48.            “Operating Income” shall be calculated in accordance with
GAAP, subject to the following adjustments and limitations:

        (i)        Revenues, expenses and profits from Acquisition’s Operations
will be recognized in accordance with WidePoint’s standard accounting practices
and policies in effect for the relevant period.

        (ii)        Any revenues, profits, costs, expenses and charges of
Acquisition that exist or arise prior to the Closing shall not be included.

    16.49.            “Order” means any legally binding writ, judgment, decree,
injunction or similar order of any Governmental or Regulatory Entity, in each
case whether preliminary or final.

    16.50.            “Organizational Documents” shall have the meaning set
forth in Section 4.1(a).

    16.51.            “Permit” means any license, permit, approval, waiver,
order, authorization, right or privilege of any nature, granted, issued,
approved or allowed by any foreign, federal, state or local governmental body,
administrative agency or Governmental or Regulatory Entity.

    16.52.            “Permitted Liens” means: (a) liens for current taxes and
assessments not yet past due; (b) liens of landlords, carriers, mechanics,
materialman and repairman incurred in the ordinary course of business for sums
not yet past due; (c) all recorded Encumbrances that could not reasonably be
expected to have a Material Adverse Effect; and (d) all other liens which when
taken individually and in the aggregate do not materially detract from the value
of the Assets as now used, or materially interfere with any present or presently
intended use of those Assets.

    16.53.            “Person” means any individual, sole proprietorship, joint
venture, corporation, limited liability company, partnership, association,
cooperative, trust, estate, governmental body, administrative agency,
Governmental or Regulatory Entity or other entity of any nature.

    16.54.            “Proceeding” means any demand, written claim, suit,
action, litigation, investigation by any Governmental or Regulatory Entity,
arbitration, administrative hearing or other proceeding by any Governmental or
Regulatory Entity of any nature.

    16.55.            “Protexx’s Business” for purposes of this Agreement only,
shall mean the collective business of Protexx, including but not limited to the
following: (a) the operation by Protexx of identity management and information
protection, and other activities related or incidental thereto; and (b) the
development, maintenance, enhancement and provision of Software, services,
products and operations for identity management and information protection, that
provide functionality the same as, substantially similar to or an extension or
evolution of the functionality contained in the Software and related Software
products used, licensed or owned at any time by Protexx, 22THEN, Tabor, and/or
any affiliates of any such Person(s) prior to the Closing Date.

58

--------------------------------------------------------------------------------

    16.56.            “Protexx CEO” shall have the meaning set forth in Section
13.1(a).

    16.57.            “Protexx Group Insurance Plan” shall mean all Insurance
Policies that constitute group medical, dental, hospitalization, health,
disability and related Employee Benefit Plans of Protexx.

    16.58.            “Protexx Interests” means al the ownership interests of
Protexx outstanding immediately after the Software Transfers and immediately
prior to the Asset Purchase.

    16.59.            “Protexx’s Knowledge” means that neither the record owners
of any equity shares of Protexx, nor any of the other Persons listed on Schedule
16.8, have any actual knowledge or implied knowledge that the statement made is
incorrect. For this purpose, “implied knowledge” means all information available
in the books, records and files of Protexx and/or 22THEN and all information
that individuals holding similar positions in a business comparable to the
Protexx Business should reasonably have been expected to know in the course of
operating and managing the business and affairs of Protexx or 22THEN,
respectively.

    16.60.            “Protexx Shareholder Approval” means the affirmative vote
of Protexx Shareholders holding a majority of the outstanding shares of equity
securities of Protexx represented at a meeting of Protexx Shareholders at which
a quorum is present.

    16.61.            “Protexx’s Operations” for purposes of this Agreement
only, means the operation of Protexx’s Business, as conducted by Protexx
immediately prior to Closing, and as conducted after Closing by Acquisition and
its subsidiaries under WidePoint’s control, as such business operations may be
expanded, contracted or otherwise changed after Closing as a result of: (a)
expansion or contraction of services, offerings or customer base; (b)
development of product enhancements or improvements; (c) development of new
releases or new versions of products having substantially similar functional
capabilities and market scopes; (d) discontinuance of unsuccessful services,
products, product enhancements, product releases or other projects; and (e)
other factors generally affecting Acquisition’s and/or WidePoint’s overall
business or the industry in which WidePoint and/or Acquisition is then
operating; in all cases ((a) through (e)) subject to the applicable provisions
of Section 13.1.

    16.62.            “Protexx Retirement Plan” shall have the meaning set forth
in Section 11.2.

    16.63.            “Protexx Software” shall have the meaning set forth in
Section 4.13.

    16.64.            “Purchase Price” shall have the meaning set forth in
Section 3.1(a).

    16.65.            “Real Property” means any real estate, land, building,
condominium, town house, structure or other real property of any nature, all
shares of stock or other ownership interests in cooperative or condominium
associations or other forms of ownership interest through which interests in
real estate may be held, and all appurtenant and ancillary rights thereto,
including easements, covenants, water rights, sewer rights and utility rights.

    16.66.            “Recent Balance Sheet” shall have the meaning set forth in
Section 4.7.

    16.67.            “Receivables List” shall have the meaning set forth in
Section 3.2(a).

59

--------------------------------------------------------------------------------

    16.68.            “Acquisition’s Operations” means the continuation of the
operation of Protexx’s Business after Closing by Acquisition under WidePoint’s
control (and no other business that may be operated by Acquisition before, as
of, or after the Closing), as such business operations may be expanded,
contracted or otherwise changed after Closing as a result of: (a) expansion or
contraction of services, offerings or customer base; (b) development of product
enhancements or improvements; (c) development of new releases or new versions of
products having substantially similar functional capabilities and market scopes;
(d) discontinuance of unsuccessful services, products, product enhancements,
product releases or other projects; and (e) other factors generally affecting
the Acquisition’s and/or WidePoint’s overall business or the financial services
industry; in all cases ((a) through (e)) subject to the applicable provisions of
Section 13.1.

    16.69.            “SEC” means the United States Securities and Exchange
Commission.

    16.70.            “Software” means any computer program, operating system,
applications system, firmware or software of any nature related to Protexx’s
Business as conducted immediately prior to Closing, whether operational, under
development or inactive, including all object code, source code, algorithm
(including any and all intellectual property owned or possessed by 22THEN at the
time of the merger of 22THEN with and into Protexx), processes, formulae,
interfaces, navigational devices, menu structures or arrangements, icons,
operational instructions, scripts, commands, syntax, screen design, report
design and other designs, concepts, and visual expressions, technical manuals,
user manuals and other documentation therefor, whether in machine-readable form,
programming language or any other language or symbols, and whether stored,
encoded, recorded or written on disk, tape, film, memory device, paper or other
media of any nature.

    16.71.            “Software Transfers” shall have the meaning set forth in
the introductory paragraphs of this Agreement.

    16.72.            “Specified Assets” shall have the meaning set forth in
Section 2.1(a).

    16.73.            “Specified Contracts” shall have the meaning set forth in
Section 4.14.

    16.74.            “WidePoint Group” shall mean WidePoint and all existing
and future subsidiaries of WidePoint, including Acquisition.

    16.75.            “Acquisition” shall have the meaning set forth in the
introductory paragraphs of this Agreement.

    16.76.            “Tangible Property” means any furniture, fixtures,
leasehold improvements, vehicles, office equipment, computer equipment, other
equipment and all forms, supplies or other tangible personal property of any
nature.

    16.77.            “Tax” or “Taxes” shall mean any federal, state, local,
territorial, provincial, or foreign income, net income, gross receipts, single
business, unincorporated business, license, payroll, employment, excise,
severance, stamp, occupation, premium, windfall profits, environmental
(including taxes under Code § 59A), customs duties, capital stock, franchise,
profits, gains, withholding, FICA, social security (or similar), payroll,
unemployment, disability, workers compensation, real property, personal
property, ad valorem, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind whatsoever,
including any interest, penalty, or addition thereto, whether or not disputed.

60

--------------------------------------------------------------------------------

    16.78.            “Tax Returns” shall mean any return, declaration, report,
estimate, claim for refund, or information return or statement relating to, or
required to be filed in connection with, any Taxes, including any schedule,
form, statement, or attachment thereto, and including any amendment thereof.

    16.79.            “Transactions” shall have the meaning set forth in the
introductory paragraphs of this Agreement.

    16.80.            “Unaudited Financial Statements” shall have the meaning
set forth in Section 4.7.

[BALANCE OF PAGE INTENTIONALLY BLANK]











61

--------------------------------------------------------------------------------

        WITNESS THE DUE EXECUTION AND DELIVERY HEREOF AS OF THE DATE FIRST
STATED ABOVE.

WIDEPOINT CORPORATION

By:  /s/ Steve Komar
        Name:  Steve Komar
        Title:  Chief Executive Officer

PROTEXX INCORPORATED

By:  /s/ Peter Letizia
        Name:  Peter Letizia
        Title:  Chief Executive Officer and President

PROTEXX Acquisition Corporation

By:  /s/ James T. McCubbin
        Name:  James T. McCubbin
        Title:  Chief Financial Officer

/s/ Peter Letizia
Peter Letizia, Individually

/s/ Charles B. Manuel
Charles B. Manuel, Jr., Individually

/s/ William Tabor
William Tabor, Individually